--------------------------------------------------------------------------------

EXHIBIT 10.1

 
 
 
 
 
 
NOTE PURCHASE AGREEMENT
 
AMONG
 
TRACE TECHNOLOGIES, LLC,
as the Company,


GABRIEL TECHNOLOGIES CORPORATION,
as the Assignor,
 
and


THE PURCHASERS PARTY HERETO




 
Dated as of September 2, 2011
 
 



 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

   
Page
Section 1.
Definitions
4
     
Section 2.
Assignment and Assumption; Novation.
12
     
Section 3.
Release.
13
     
Section 4.
Issuance of the Notes.
14
4.1
Issuance of the Notes.
14
4.2
Post-Closing Issuance of Notes.
16
4.3
Post-Closing Issuance of Additional Notes.
16
     
Section 5.
Sale and Purchase of Notes; Investment Commitment.
18
5.1
Sale and Purchase of Notes.
18
5.2
Investment Commitment.
20
     
Section 6.
Closing.
22
6.1
Location of Closing.
22
6.2
Closing Deliveries.
22
     
Section 7.
Grant of Security Interest; Priority.
23
7.1
Grant of Security Interest
23
7.2
Lien Acknowledgement
24
7.3
Lien Priority
24
7.4
Exercise of Remedies
24
     
Section 8.
Allocation of Payments; Subordination; Mandatory Prepayment.
24
8.1
Allocation of Payments
24
8.2
Subordination
30
8.3
Mandatory Prepayment
30
     

 
 
 
i

--------------------------------------------------------------------------------

 
 
Section 9.
Representations and Warranties of the Loan Parties.
30
9.1
Organization.
30
9.2
Authorization of Agreement, Etc.
30
9.3
No Conflicts.
31
9.4
Approvals.
31
9.5
Authorization of Shares.
31
9.6
Orders.
31
9.7
Subsidiaries.
31
9.8
Use of Proceeds.
32
     
Section 10.
Purchaser Representations.
32
     
Section 11.
Affirmative Covenants.
34
11.1
Maintenance of Existence.
34
11.2
Books and Records; Inspection Rights.
34
11.3
Compliance with Laws.
35
11.4
Notice of Default.
35
11.5
Information Requests.
35
     
Section 12.
Negative Covenants.
35
12.1
Merger, Consolidation, etc.
35
12.2
Limitation on Formation and Acquisition of Subsidiaries.
35
12.3
Liens.
35
     
Section 13.
Events of Default; Remedies.
36
     
Section 14.
Parties in Interest; Assignment of Notes.
37
     
Section 15.
Entire Agreement.
37
     
Section 16.
Severability.
37
     
Section 17.
Survival.
37
     
Section 18.
Notices.
37
     
Section 19.
Amendments.
38
     

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Section 20.
Counterparts.
39
     
Section 21.
Execution by Facsimile or Other Electronic Transmission.
39
     
Section 22.
Headings.
39
     
Section 23.
Governing Law.
39
     
Section 24.
Jurisdiction and Process.
39
     
Section 25.
WAIVER OF JURY TRIAL.
40
     
Section 26.
Expenses.
40
     
Section 27.
Reliance and Benefit.
40
     
Section 28.
No Presumption.
40
     
Section 29.
Remedies.
40
     
Section 30.
No Waiver of Remedies.
41
     
Section 31.
Waiver of Conflicts
41
     
Section 32.
Additional Information.
41

 
ANNEX I
Initial Secured Purchasers
   
ANNEX II
April 2009 Purchasers
   
ANNEX III
August 2009 Purchasers
   
ANNEX IV
January 2010 Purchasers
   
ANNEX V
February 2010 Purchasers
   
ANNEX V-A
Multi-Phase Investors
   
ANNEX VI
2007/2008 Purchasers

 
 
iii

--------------------------------------------------------------------------------

 


 
Schedule 6.2(a)
Payments to be Made at Closing
   
Schedule 8.1(a)
Additional Creditors
   
Schedule 9.3
Conflicts
   
Schedule 9.7
Subsidiaries
   
Schedule 11.3
Compliance with Laws
   
EXHIBIT A-1
Form of Secured Note
   
EXHIBIT A-2
Form of NW Secured Note
   
EXHIBIT B-1
Form of Replacement April 2009 Note
   
EXHIBIT B-2
Form of Replacement August 2009 Note
   
EXHIBIT B-3
Form of Replacement January 2010 Note
   
EXHIBIT B-4
Form of Replacement February 2010 Note
   
EXHIBIT C-1
Form of Replacement 2007/2008 Note
   
EXHIBIT C-2
Form of Replacement Bardsley Note
   
EXHIBIT D
Form of Replacement Warrant
   
EXHIBIT E
Form of UCC1 Financing Statement
   
EXHIBIT F
Form of Purchaser Accession Agreement
   
EXHIBIT G
Form of Additional Purchaser Accession Agreement
   
EXHIBIT H
Accredited Investor Questionnaire
   
EXHIBIT I
Form of Lost Note Affidavit


 
iv

--------------------------------------------------------------------------------

 


NOTE PURCHASE AGREEMENT, dated as of September 2, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among (i) TRACE TECHNOLOGIES, LLC, a Nevada limited liability
company (the “Company”), (ii) GABRIEL TECHNOLOGIES CORPORATION, a Delaware
corporation (“Gabriel” or the “Assignor”), (iii) the parties identified on
Annex I hereto, (iv) the parties identified on Annex II hereto (the “April 2009
Purchasers”), (v) the parties identified on Annex III hereto (the “August 2009
Purchasers”), (vi) the parties identified on Annex IV hereto (the “January 2010
Purchasers”), (vii) the parties identified on Annex V hereto (the “February 2010
Purchasers”, and together with the April 2009 Purchasers, the August 2009
Purchasers and the January 2010 Purchasers, collectively, the “2009/2010
Purchasers”), (viii) the parties identified on Annex VI hereto (the “2007/2008
Purchasers”), (ix) the Bond Guarantors (as hereinafter defined), (x) the parties
identified on Schedule 8.1(a) hereto (the “Additional Creditors”), (xi) North
Water Intellectual Property Fund L.P. 3A, a limited partnership organized and
existing under the laws of Delaware (“NW,” and together with the Secured
Purchasers, the 2007/2008 Purchasers and the 2009/2010 Purchasers (each, as
hereinafter defined), collectively, the “Purchasers,” the Purchasers, the Bond
Guarantors and the Additional Creditors being referred to herein, collectively,
as the “Creditors”), and (xii) Hughes Hubbard & Reed LLP (“HHR”).
 
RECITALS
 
WHEREAS, on various dates in 2007 and 2008, Gabriel issued promissory notes in
the aggregate principal amount of $4,548,958.16 to the 2007/2008 Purchasers (the
“Original 2007/2008 Notes”);
 
WHEREAS, in connection with the exercise by Craig Bardsley and Dawn Berkvam
(solely in their capacities as the holder of the Original Bardsley Note or the
Replacement Bardsley Note, collectively, “Bardsley”) of warrants for 1,851,042
shares of common stock of Gabriel (the “Bardsley Warrants”) at a price of $0.40
per share, Bardsley and Gabriel previously agreed to replace certain Original
2007/2008 Notes in the aggregate principal amount of $3,702,084.00 issued to
Bardsley with an Amended and Restated Promissory Note dated February 12, 2009 in
the principal amount of $2,961,667.20 (the “Original Bardsley Note”), which
amount is equal to $3,702,084.00 less the aggregate cost to Bardsley to exercise
the Bardsley Warrants;
 
WHEREAS, on February 28, 2007, Gabriel issued a promissory note in the aggregate
principal amount of $350,000 to Kelly Fegen (the “Original Fegen Note”);
 
WHEREAS, Gabriel and the April 2009 Purchasers are parties to that certain
Promissory Note Purchase Agreement, dated as of April 24, 2009 (the “April 2009
Note Purchase Agreement”), pursuant to which promissory notes in the aggregate
principal amount of $1,000,000 were issued to the April 2009 Purchasers (the
“Original April 2009 Notes”);
 
WHEREAS, Gabriel and the August 2009 Purchasers are parties to that certain
Promissory Note Purchase Agreement, dated as of August 21, 2009 (the “August
2009 Note Purchase Agreement”), pursuant to which promissory notes in the
aggregate principal amount of $300,000 were issued to the August 2009 Purchasers
(the “Original August 2009 Notes”);
 

 
1

--------------------------------------------------------------------------------

 

WHEREAS, Gabriel and the January 2010 Purchasers are parties to that certain
Promissory Note Purchase Agreement, dated as of January 23, 2010 (the “January
2010 Note Purchase Agreement”), pursuant to which promissory notes in the
aggregate principal amount of $499,999.66 were issued to the January 2010
Purchasers (the “Original January 2010 Notes”);
 
WHEREAS, Gabriel and the February 2010 Purchasers are parties to either (i) that
certain Promissory Note Purchase Agreement, dated as of February 23, 2010, or
(ii) that certain Promissory Note Purchase Agreement, dated as of March 8, 2010
(as amended prior to the date hereof, collectively, the “February 2010 Note
Purchase Agreements”), pursuant to which (i) promissory notes in the aggregate
principal amount of $1,437,500 have been issued to the February 2010 Purchasers
(the “Original February 2010 Notes”) and (ii) certain of the February 2010
Purchasers have committed to purchase additional Original February 2010 Notes in
aggregate amount of up to $1,062,500;
 
WHEREAS, the Board of Managers of the Company agreed at a board meeting held on
March 25, 2010 to pay to David B. Clark (“Clark”) a fee of $250,000, which fee
was determined to be fair to the Company from a financial point of view in an
independent fairness opinion issued to the Board of Managers of the Company by
Marshall & Stevens Inc. (the “Clark Guaranty Fee”), in exchange for a guarantee
by Clark to pay up to $2,500,000 of additional Litigation Expenses that may be
incurred by the Company and Gabriel (including, without limitation, costs and
expenses incurred by counsel to the Company and Gabriel) in connection with the
Qualcomm Dispute in the event that the Closing under this Agreement is not
consummated (the “Clark Guaranty”);
 
WHEREAS, the Company is a wholly-owned Subsidiary of Gabriel;
 
WHEREAS, in consideration of (among other things) the Assignor’s agreement to
assign all of its right, title and interest in and to any and all proceeds of an
IP Event (as hereinafter defined) to the Company and the Company’s agreement to
apply and distribute such proceeds pursuant to Section 8.1 hereof, the Assignor
desires to transfer and assign to the Company, and the Company desires to
acquire and assume, all rights, duties and obligations of the Assignor under the
Original Note Purchase Agreements (as hereinafter defined) and the Original
Notes (as hereinafter defined) (collectively, the “Assigned Agreements”), on the
terms and conditions hereinafter set forth;
 
WHEREAS, the Assignor desires to be discharged from the performance of its
obligations enumerated in the Assigned Agreements;
 
WHEREAS, each 2007/2008 Purchaser and 2009/2010 Purchaser and Bardsley is
willing to release the Assignor from the Assignor’s obligations enumerated in
the Assigned Agreements, in each case, applicable to such 2007/2008 Purchaser or
2009/2010 Purchaser or Bardsley, and to consent to the Assignee assuming such
obligations, on the terms and conditions hereinafter set forth, it being
understood and agreed by the parties hereto that this Agreement, the 2007/2008
Notes, the 2009/2010 Notes and the Replacement Bardsley Note shall supersede in
their entirety, and shall constitute a novation of, the Original Note Purchase
Agreements and the Original Notes;
 

 
2

--------------------------------------------------------------------------------

 

 
WHEREAS, contemporaneously with the assignment from the Assignor to the Company
of the Assigned Agreements and subject to the terms and conditions set forth in
this Agreement, the Company desires to issue and sell to (i) each of the April
2009 Purchasers, and each April 2009 Purchaser desires to purchase from the
Company, Replacement April 2009 Notes in the respective principal amount set
forth opposite the name of such April 2009 Purchaser in Annex II hereto, (ii)
each of the August 2009 Purchasers, and each August 2009 Purchaser desires to
purchase from the Company, Replacement August 2009 Notes in the respective
principal amount set forth opposite the name of such April 2009 Purchaser in
Annex III hereto, (iii) each of the January 2010 Purchasers, and each January
2010 Purchaser desires to purchase from the Company, Replacement January 2010
Notes in the respective principal amount set forth opposite the name of such
January 2010 Purchaser in Annex IV hereto, (iv) each of the February 2010
Purchasers, and each February 2010 Purchaser desires to purchase from the
Company, Replacement February 2010 Notes in the respective principal amount set
forth opposite the name of such February 2010 Purchaser in Annex V hereto, and
(v) each of the 2007/2008 Purchasers, and each 2007/2008 Purchaser desires to
purchase from the Company, Replacement 2007/2008 Notes in the respective
principal amount set forth opposite the name of such 2007/2008 Purchaser in
Annex VI hereto;
 
WHEREAS, contemporaneously with the assignment from the Assignor to the Company
of the Assigned Agreements and subject to the terms and conditions set forth in
this Agreement, the Company desires to issue and sell to each of the Secured
Purchasers identified on Annex I hereto, and each Secured Purchaser identified
on Annex I hereto desires to purchase from the Company, Secured Notes (the
“Initial Secured Notes”) in the respective principal amount set forth opposite
the name of such Secured Purchaser in Annex I hereto;
 
WHEREAS, contemporaneously with the assignment from the Assignor to the Company
of the Assigned Agreements and subject to the terms and conditions set forth in
this Agreement, the Company desires to issue and sell to NW, and NW desires to
purchase from the Company, the NW Secured Note (as hereinafter defined) in the
maximum principal amount of up to $3,100,000, with payments of the purchase
price of the NW Secured Note as provided in Section 5.1(b) hereof to be used by
the Company solely (i) to pay up to $1,500,000 of the costs and expenses
required to be paid by the Company or Gabriel in connection with the Qualcomm
Dispute (as hereinafter defined) (including, without limitation, courts costs,
expert witness fees and costs, travel and lodging costs, telephone charges,
copying charges and other customary costs and disbursements incurred in
connection with litigating the Qualcomm Dispute, including, without limitation,
any of the foregoing incurred by HHR (as hereinafter defined) prior to or after
the date hereof), but, for clarity, excluding any Administrative Expenses (the
“NW Funded Litigation Expenses”), (ii) to repurchase interests in the IP Event
Proceeds that have been assigned or otherwise transferred by Gabriel or the
Company to HHR (provided, that the portion of such payments that may be used for
such purpose shall not exceed $1,000,000), (iii) to pay, or to reimburse the
Company and Gabriel for, $500,000 of certain Administrative Expenses (as
hereinafter defined) incurred prior to the date hereof in connection with the
Qualcomm Dispute, including, without limitation, reasonable legal fees payable
to HHR in connection with the preparation and negotiation of this Agreement, the
other Financing Documents, and any other documents relating to all proposed
and/or consummated financings of Litigation Expenses (including, without
limitation, any such financing transactions proposed prior to the date hereof,
whether or not such transactions were consummated or became effective), and (iv)
to pay up to $100,000 of NW’s travel and due diligence costs incurred in
connection with the transactions contemplated by this Agreement; and

 
3

--------------------------------------------------------------------------------

 

WHEREAS, after the Closing and subject to the terms and conditions set forth in
this Agreement, the Company desires to issue and sell Additional Notes (as
hereinafter defined), with the proceeds from the issuance of the Additional
Notes to be used solely to pay Litigation Expenses and/or Administrative
Expenses of the Company or Gabriel.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
Section 1.                      Definitions.  As used in this Agreement, the
following terms shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):
 
“Accredited Investor Questionnaire” has the meaning assigned to such term in
Section 10(m) hereof.
 
“Additional Benefits” means (i) with respect to an April 2009 Purchaser, the
amount set forth in Section 1(ii) of the Replacement April 2009 Note(s) issued
to such April 2009 Purchaser, (ii) with respect to an August 2009 Purchaser, the
amount set forth in Section 1(ii) of the Replacement August 2009 Note(s) issued
to such August 2009 Purchaser, (iii) with respect to a January 2010 Purchaser,
“Additional Benefits” as such term is defined in the Replacement January 2010
Notes, and (iv) with respect to a February 2010 Purchaser, “Additional Benefits”
as such term is defined in the Replacement February 2010 Notes.
 
“Additional Creditors” has the meaning assigned to such term in the preamble
hereto.
 
“Additional Investors” means any Person that acquires from the Company a portion
of the IP Event Proceeds or Net IP Event Proceeds after the date hereof and, in
connection therewith, does not purchase an Additional Note.
 
“Additional Notes” means any unsecured promissory notes issued by the Company
after the date hereof in accordance with Section 4.3 hereof, in form and
substance satisfactory to the Company.  For clarity, the Lien of the Secured
Parties granted hereunder shall not extend to any Obligations of the Company
under any Additional Notes that may be purchased by a Secured Party.
 
“Additional Purchaser Accession Agreement” has the meaning assigned to such term
in Section 4.3(b) hereof.
 
“Administrative Expenses” means the costs and expenses required to be paid by
the Company, Gabriel or any of their respective officers or directors in
connection with administering the Company or Gabriel, including, without
limitation, insurance, employee wages and benefits, attorney’s fees, taxes, and
any other general and administrative costs and expenses of the Company or
Gabriel.
 
“Affiliate” means, at any time, with respect to any Person (including, without
limitation, the Company), any other Person that at such time directly or
indirectly through one or more intermediaries Controls, or is Controlled by, or
is under common Control with, such first Person.
 

 
4

--------------------------------------------------------------------------------

 

“April 2009 Note Purchase Agreement” has the meaning assigned to such term in
the Recitals hereto.
 
“April 2009 Purchasers” has the meaning assigned to such term in the preamble
hereto and, for the avoidance of doubt, shall include Kelly Fegen.
 
“Assigned Agreements” has the meaning assigned to such term in the Recitals
hereto.
 
“Assignor” has the meaning assigned to such term in the preamble hereto.
 
“August 2009 Note Purchase Agreement”  has the meaning assigned to such term in
the Recitals hereto.
 
“August 2009 Purchasers” has the meaning assigned to such term in the preamble
hereto.
 
“Bardsley” has the meaning assigned to such term in the Recitals hereto.
 
“Bardsley Warrants” has the meaning assigned to such term in the Recitals
hereto.
 
“Bond Collateral Guaranty Agreement” means that certain Bond Collateral Guaranty
Agreement, dated as of March 31, 2011, by and among Gabriel, the Company and the
Bond Guarantors.
 
“Bond Guarantors” means the individuals who provided cash collateral or other
credit support required to obtain and post a bond in the aggregate amount of
$800,000 in the Qualcomm Dispute pursuant to the terms of the Bond Collateral
Guaranty Agreement.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized by law to be
closed.
 
“Closing” has the meaning assigned to such term in Section 6.1 hereof.
 
“Clark” has the meaning assigned to such term in the Recitals hereto.
 
“Clark Guaranty” has the meaning assigned to such term in the Recitals hereto.
 
“Clark Guaranty Fee” has the meaning assigned to such term in the Recitals
hereto.
 
“Collateral” has the meaning assigned to such term in Section 7.1 hereof.
 
“Commitment Notice” has the meaning assigned to such term in Section 4.3(b)
hereof.
 
“Company” has the meaning assigned to such term in the preamble hereto.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.  The terms
“Controlling” and “Controlled” shall have correlative meanings.
 
“Creditors” has the meaning assigned to such term in the preamble hereto.
 

 
5

--------------------------------------------------------------------------------

 

“Default” means an event that, with the giving of notice or lapse of time or
both, would constitute an Event of Default.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Event of Default” has the meaning assigned to such term in Section 13(a)
hereof.
 
“Event of Reversion” has the meaning assigned to such term in Section 5.2(b)
hereof.
 
“February 2010 Note Purchase Agreements” has the meaning assigned to such term
in the preamble hereto.
 
“February 2010 Purchasers” has the meaning assigned to such term in the preamble
hereto.
 
“Financing Documents” means this Agreement, the Notes and any other document or
certificate executed by any Loan Party or any other provider of credit support
in respect of the Notes, for the benefit of any Purchaser in connection with
this Agreement or any other Financing Document.
 
“Gabriel” has the meaning set forth in the preamble hereto.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“HHR” has the meaning assigned to such term in the preamble hereto.
 
“HHR Fees” means all attorneys’ fees and expenses (including, but not limited
to, Litigation Expenses) payable to HHR in connection with HHR’s representation
of the Loan Parties in the Qualcomm Dispute, including, but not limited to, an
amount equal to 35.0% of the IP Event Proceeds, provided, that the parties
hereto acknowledge and agree that, pursuant to the terms of Gabriel’s and the
Company’s engagement of HHR and subject to the restrictions on the use of the
proceeds of the issuance of the Secured Notes and the NW Secured Note set forth
in the Recitals to this Agreement, the Company may pay an amount of up to
$1,000,000 (or such higher amount as HHR may, in its sole discretion, agree in
writing from time to time) of such proceeds to HHR in exchange for HHR’s
percentage interest in the IP Event Proceeds being reduced by 0.000005% for each
dollar paid to HHR by the Company (such that, after HHR has received $1,000,000
of the proceeds of the Secured Notes and/or NW Secured Note, HHR’s percentage
interest in the IP Event Proceeds will have been reduced to 30.0% thereof).
 
“HHR IP Interest Holder” means any Person to whom the Company sells, issues,
assigns or otherwise transfers percentage interests in the IP Event Proceeds
after the date hereof, which percentage interests shall have been repurchased by
the Company from HHR, but shall not include any percentage interests in the IP
Event Proceeds repurchased by the Company from HHR using the proceeds of any
Secured Note or the NW Secured Note as set forth in the definition of “HHR Fees”
contained in this Section 1.
 
 
6

--------------------------------------------------------------------------------

 
 
“IP Event” means the recovery and/or receipt by Gabriel, the Company or any of
their respective Subsidiaries of any amount paid by or on behalf of any Person,
defendant or third party, or the amount of other value received, including the
present fair market value of any business/non-monetary consideration, which
amounts relate directly or indirectly to the Qualcomm Dispute, regardless of
whether such payments are made in cash, stock, by payment or assumption of
liabilities of Gabriel or the Company, or otherwise, and regardless of whether
such payment is styled as an amount paid in settlement, a royalty, a licensing
fee, a purchase price for the sale or transfer of stock or assets of Gabriel or
the Company or any of their respective Subsidiaries, merger consideration or
otherwise.
 
“IP Event Proceeds” means the aggregate amount of the proceeds or other
consideration received by any Loan Party with respect to an IP Event.
 
“IP Interest” means, subject to the terms and conditions of the applicable
February 2010 Note, the right of a February 2010 Purchaser to receive eight
tenths of one percent (0.80%) of the Net Profit (as such term is defined in the
February 2010 Notes) from an IP Event.
 
“Issuance Effective Date” has the meaning assigned to such term in Section
4.3(a) hereof.
 
“January 2010 Note Purchase Agreement” has the meaning assigned to such term in
the Recitals hereto.
 
“January 2010 Purchasers” has the meaning assigned to such term in the preamble
hereto.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation, option, proxy, or other priority or preferential arrangement of any
kind or nature whatsoever.
 
“Litigation Expenses” means the costs and expenses required to be paid by the
Company, Gabriel or any of their respective officers or directors in connection
with litigating the Qualcomm Dispute, including, without limitation, courts
costs, transcript costs, eDiscovery costs, expert witness fees and costs, travel
and lodging costs, telephone charges, copying charges and other customary costs
and disbursements incurred in connection with such litigation (including,
without limitation, the HHR Fees), including the reasonable travel and lodging
expenses of George Tingo incurred in connection with the Qualcomm Dispute.
 
“Loan Party” means each of the Company and Gabriel.
 
“Lost Note Affidavit” means a lost note affidavit and indemnity, in the form of
Exhibit I attached hereto, delivered to the Company pursuant to the terms of
this Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Loan
Parties, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their respective obligations under the Financing Documents or
(c) the validity or enforceability of any of the Financing Documents.
 
“Maturity Date” means October 11, 2020.
 

 
7

--------------------------------------------------------------------------------

 

“Multi-Phase Investor” means each February 2010 Purchaser set forth on Annex
V-A.
 
“Net IP Event Proceeds” shall mean all proceeds of an IP Event received by the
Company or Gabriel less all Litigation Expenses.
 
“Notes” means, collectively, (i) the Secured Notes, the NW Secured Note, the
2007/2008 Notes, the 2009/2010 Notes and the Replacement Bardsley Note, in each
case issued to the applicable Purchasers pursuant to the terms of this
Agreement, and (ii) any Additional Note issued after the date hereof by the
Company.
 
“Notice of Issuance” has the meaning assigned to such term in Section 4.3(a)
hereof.
 
“NW” has the meaning set forth in the preamble hereto.
 
“NW Funded Litigation Expenses” has the meaning assigned to such term in the
Recitals hereto.
 
“NW Secured Note” means a promissory note, in substantially the form of Exhibit
A-2 attached hereto, issued to NW pursuant to the terms of this Agreement in the
maximum principal amount of $3,100,000.
 
“Obligations” means, collectively, (a) all principal of and interest, if any, on
the Notes, (b) in respect of the Replacement February 2010 Notes, the amount of
any IP Interests payable thereunder, (c) the aggregate amount of the IP Event
Proceeds or Net IP Event Proceeds, as applicable, payable by any Loan Party to
the Additional Creditors (as set forth in Schedule 8.1(a) hereto), and (d) all
other monetary obligations of any Loan Party to the Purchasers under the Notes
and the other Financing Documents, including, without limitation, obligations to
pay fees, costs, expenses and indemnification payments, whether primary,
secondary, direct, contingent, fixed or otherwise.
 
“Offeree” (i) with respect to Additional Notes, has the meaning assigned to such
term in Section 4.3(b) hereof and (ii) with respect to any purchase of a
Replacement February 2010 Note pursuant to Section 5.2(b)(iii) hereof, any
Person that has been approached by the Company to purchase such Replacement
February 2010 Note(s).
 
“Orders” has the meaning assigned to such term in Section 9.6 hereof.
 
“Original Notes” means, collectively, the Original Bardsley Note, the Original
Fegen Note, the Original 2007/2008 Notes, the Original April 2009 Notes, the
Original August 2009 Notes, the Original January 2010 Notes and the Original
February 2010 Notes.
 
“Original Note Purchase Agreements” means, collectively, the April 2009 Note
Purchase Agreement, the August 2009 Note Purchase Agreement, the January 2010
Note Purchase Agreement and the February 2010 Note Purchase Agreements.
 
“Original April 2009 Notes” has the meaning assigned to such term in the
Recitals hereto.
 
“Original August 2009 Notes” has the meaning assigned to such term in the
Recitals hereto.
 

 
8

--------------------------------------------------------------------------------

 

“Original Bardsley Note” has the meaning assigned to such term in the Recitals
hereto.
 
“Original February 2010 Notes” has the meaning assigned to such term in the
Recitals hereto.
 
“Original Fegen Note” has the meaning assigned to such term in the Recitals
hereto.
 
“Original January 2010 Notes” has the meaning assigned to such term in the
Recitals hereto.
 
“Original 2007/2008 Notes” has the meaning assigned to such term in the Recitals
hereto.
 
“Original Warrants” means each of the warrants of Gabriel issued to the
2007/2008 Purchasers in connection with, and at the time of, the issuance of the
Original 2007/2008 Notes.
 
“Person” means any individual, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity of whatever nature.
 
“Principal” means, in respect of any Note, the initial principal amount thereof
as set forth in the first paragraph of such Note (and defined as “Principal”
therein).
 
“Priority Litigation Expense Providers” means, collectively, each Person that
agrees, pursuant to an agreement in form and substance satisfactory to the
Company, to fund any and all Litigation Expenses in excess of the NW Funded
Litigation Expenses, not to exceed $1,000,000 in the aggregate.
 
“Pro Rata Share” means, (i) with respect to a 2009/2010 Purchaser, a percentage
determined by dividing the amount of the 2009/2010 Obligations payable by the
Company to such 2009/2010 Purchaser by the sum of (A) the aggregate amount of
all outstanding 2009/2010 Obligations plus (B) the aggregate amount of the IP
Event Proceeds payable by any Loan Party to the Additional Creditors (as set
forth in Schedule 8.1(a) hereto), and (ii) with respect to an Additional
Creditor, a percentage determined by dividing the amount of the IP Event
Proceeds payable by any Loan Party to such Additional Creditor (as set forth in
Schedule 8.1(a) hereto) by the sum of (A) the aggregate amount of all
outstanding 2009/2010 Obligations plus (B) the aggregate amount of the IP Event
Proceeds payable by any Loan Party to the Additional Creditors (as set forth in
Schedule 8.1(a) hereto).
 
“Purchasers” has the meaning assigned to such term in the preamble hereto, and
shall include Bardsley and any Person who hereafter becomes a “Purchaser”
pursuant to a Purchaser Accession Agreement or a Secured Purchaser Accession
Agreement (it being understood and agreed that until any Person listed in the
Annexes hereto becomes a party to this Agreement, such Person shall be deemed
not to constitute a Purchaser for any purpose hereunder).
 
“Purchaser Accession Agreement” has the meaning assigned to such term in Section
4.2(a) hereof.
 
“Qualcomm Dispute” means, without limitation, all claims asserted by Gabriel and
the Company in Civil Action No. 3:08-CV- I 992 pending in the United States
District Court for the Southern District of California, San Diego Division,
including any successor claim or any claim related thereto, derived therefrom or
arising thereunder commenced or continued in any jurisdiction.
 

 
9

--------------------------------------------------------------------------------

 

“Released Matters” has the meaning assigned to such term in Section 3(b) hereof.
 
“Released Party” has the meaning assigned to such term in Section 3(a) hereof.
 
“Releasors” has the meaning assigned to such term in Section 3(a) hereof.
 
“Replacement April 2009 Note” means a promissory note, in substantially the form
of Exhibit B-1 attached hereto, issued to a April 2009 Purchaser pursuant to the
terms of this Agreement in the principal amount set forth opposite such April
2009 Purchaser’s name on Annex II.
 
“Replacement August 2009 Note” means a promissory note, in substantially the
form of Exhibit B-2 attached hereto, issued to a August 2009 Purchaser pursuant
to the terms of this Agreement in the principal amount set forth opposite such
August 2009 Purchaser’s name on Annex III.
 
“Replacement Bardsley Note” means a promissory note, in substantially the form
of Exhibit C-2 attached hereto, issued to Bardsley pursuant to the terms of this
Agreement in the principal amount of $2,961,667.20.
 
“Replacement February 2010 Note” means a promissory note, in substantially the
form of Exhibit B-4 attached hereto, issued to a February 2010 Purchaser
pursuant to the terms of this Agreement (i) in the case of a February 2010
Purchaser that is not a Multi-Phase Investor, in the principal amount set forth
opposite such February 2010 Purchaser’s name on Annex V and, (ii) in the case of
a Multi-Phase Investor, set forth opposite such Multi-Phase Investor’s name on
Annex V-A and (x) in the case of Replacement February 2010 Note to be issued at
the Closing,  under the column titled “Principal Amount of Initial Notes” and
(y) in the case of a Replacement February Note issued on a Successive Closing,
under the applicable column therefor.
 
“Replacement January 2010 Note” means a promissory note, in substantially the
form of Exhibit B-3 attached hereto, issued to a January 2010 Purchaser pursuant
to the terms of this Agreement in the principal amount set forth opposite such
January 2010 Purchaser’s name on Annex IV.
 
“Replacement 2007/2008 Note” or “2007/2008 Note” means a promissory note, in
substantially the form of Exhibit C-1 attached hereto, issued to a 2007/2008
Purchaser pursuant to the terms of this Agreement in the principal amount set
forth opposite such 2007/2008 Purchaser’s name on Annex VI.
 
“Replacement Warrant” means, with respect to a 2007/2008 Purchaser, a warrant,
in substantially the form of Exhibit D hereto, for the purchase of the number of
shares of common stock of Gabriel set forth opposite the name of such 2007/2008
Purchaser in Annex VI.
 
“Repurchased HHR IP Interest” means the percentage interests in the IP Event
Proceeds repurchased by the Company from HHR using the proceeds of the NW
Secured Note and/or any Secured Note as set forth in the definition of “HHR
Fees” contained in this Section 1.
 

 
10

--------------------------------------------------------------------------------

 

“Required Holders” means, at any time, the holders of greater than 50% of the
aggregate principal amount of the Notes at the time outstanding.
 
“Second Closing” has the meaning assigned to such term in Section 5.2(d) hereof.
 
“Secured Note” means a promissory note, in substantially the form of Exhibit A-1
attached hereto, issued to a Secured Purchaser pursuant to the terms of this
Agreement in the principal amount set forth (i) opposite such Secured
Purchaser’s name on Annex I or (ii) in the Commitment Notice delivered by such
Secured Purchaser pursuant to Section 4.3(b) hereof, as the case may be.
 
“Secured Parties” means, collectively, the Secured Purchasers, NW and the
Priority Litigation Expense Providers.
 
“Secured Purchasers” means, collectively, the parties identified on Annex I
hereto.
 
“Securities” means, in respect of any Loan Party, (i) limited liability
membership interests, common stock or other equity interests (as the case may
be) of such Loan Party and (ii) any securities convertible into limited
liability membership interests, common stock or other equity interests (as the
case may be) of such Loan Party.
 
“Securities Act” has the meaning assigned to such term in Section 6(a) hereof.
 
“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or Controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person Controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
 
“Successive Closing” and “Successive Closings” have the meaning assigned to such
terms in Section 5.2(d) hereof.
 
“Third Closing” has the meaning assigned to such term in Section 5.2(d) hereof.
 
“Total Investment Amount” means the amount set forth opposite a Multi-Phase
Investors name on Annex V-A and under the column “Total Investment Amount.”
 
“2007/2008 Purchasers” has the meaning assigned to such term in the preamble
hereto.
 
“2009/2010 Notes” means, collectively, the Replacement April 2009 Notes, the
Replacement August 2009 Notes, the Replacement January 2010 Notes and the
Replacement February 2010 Notes.
 

 
11

--------------------------------------------------------------------------------

 

“2009/2010 Obligations” means, with respect to a 2009/2010 Purchaser, all sums
payable by the Company with respect to Additional Benefits under the Replacement
2009/2010 Note(s) issued to such 2009/2010 Purchaser.
 
“2009/2010 Purchasers” has the meaning assigned to such term in the preamble
hereto.
 
“UCC” means, with respect to the Company, the Uniform Commercial Code of the
State of Nevada and, with respect to Gabriel, the Uniform Commercial Code of the
State of Delaware, together, in each case, any other applicable law of any state
or states, which has jurisdiction with respect to all, or any portion of, the
Collateral, from time to time.
 
“UCC1 Financing Statement” has the meaning assigned to such term in Section
6.2(b)(ii) hereof.
 
“Unfunded Closing” has the meaning assigned to such term in Section 5.2(d)
hereof.
 
“Whittle Settlement” has the meaning assigned to such term in the Replacement
January 2010 Notes.
 
Section 2.                      Assignment and Assumption; Novation.
 
(a)           Subject to subsection (b) below, (i) the Assignor sells,
transfers, assigns, conveys, grants and sets over to the Company, its successors
and assigns forever, all of the Assignor’s rights, title and interest as of such
date in and to all and any of the Assignor’s rights and obligations under,
pursuant to and arising out of each of the Assigned Agreements, as fully and
entirely as the same would have been held and enjoyed by the Assignor as if this
assignment had not been made, (ii) the Company accepts, assumes, takes over and
succeeds to all of the Assignor’s rights, title and interest as of such date in
and to all and any of the Assignor’s rights and obligations under, pursuant to
and arising out of each of the Assigned Agreements, (iii) the Company covenants
and agrees to discharge, perform and comply with, and to be bound by, all of the
terms, conditions, provisions, obligations, covenants and duties of the Assignor
in connection with all and any of the Assignor’s rights and obligations under,
pursuant to and arising out of each of the Assigned Agreements, as the same may
have been amended from time to time prior to the date of this Agreement, as if
the Company were an original party thereto, and (iv) the Company covenants and
agrees to indemnify, defend and hold harmless Gabriel from and against any and
all actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, orders, damages, dues, penalties, fines, costs, amounts paid in
settlement, taxes, liens, losses, expenses and fees, including court costs and
attorney’s fees and expenses, sustained or incurred by Gabriel relating to,
arising out of, resulting from, or otherwise by virtue of the Assigned
Agreements.
 
(b)           The Loan Parties and each of the 2007/2008 Purchasers and
2009/2010 Purchasers and Bardsley hereby agree that this Agreement shall
constitute a novation of the obligations of Gabriel under the Assigned
Agreements.  Accordingly, all of the rights, duties and obligations of the
Assignor under the Assigned Agreements are hereby released and
extinguished.  The 2007/2008 Purchasers, the 2009/2010 Purchasers and Bardsley
(i) recognize the Company as Gabriel’s successor in interest in and to all of
Gabriel’s rights, duties and obligations in, to and under the Assigned
Agreements, (ii) acknowledge and agree that this Agreement, the 2007/2008 Notes,
the 2009/2010 Notes and the Replacement Bardsley Note supersede the Assigned
Agreements in their entirety and (iii) agree that, effective as of the date such
Purchaser becomes a party hereto, the Assigned Agreements relating to such
Purchaser shall be deemed terminated, discharged and of no further force or
effect.
 

 
12

--------------------------------------------------------------------------------

 

(c)           As additional consideration for the Company’s assumption of all of
the Assignor’s obligations under, pursuant to and arising out of each of the
Assigned Agreements, the Assignor hereby assigns to the Company all of the
Assignor’s right, title and interest in and to all IP Event Proceeds and agrees
that, in the event the Assignor shall receive any IP Event Proceeds, it shall
promptly (and in any event within two (2) Business Days after receipt thereof)
pay and deliver such IP Event Proceeds to the Company for application pursuant
to Section 8.1 hereof.
 
Section 3.                      Release.
 
(a)           Each of the 2007/2008 Purchasers, the 2009/2010 Purchasers and
Bardsley (collectively, the “Releasors”) (i) releases and discharges Gabriel,
the Company and their respective current and former officers, directors,
shareholders, members, agents, advisors, representatives, employees, attorneys,
successors and Affiliates (each, a “Released Party”) from any and all claims in
law or in equity, demands, actions, causes of action, obligations, Liens,
contracts, damages, liabilities, losses, costs or expenses of every nature and
kind whatsoever, whether known or unknown, suspected or unsuspected, which any
of the Releasors has ever had up to and including the date of this Agreement, in
each case, (A) based on any misrepresentation, false statement of fact or fraud
by a Released Party in connection with the Assigned Agreements or the Original
Warrants, or (B) based on the reliance of a Releasor on any written or oral
representations, warranties or statements made by a Released Party or any
representative thereof in connection with the Assigned Agreements or the
Original Warrants (including, without limitation, any representations,
warranties or statements related to the Qualcomm Dispute, any likelihood of
success by any Loan Party with respect thereto, and any likelihood of the
occurrence of an IP Event), (ii) waives any defaults or events of default that
have occurred and are continuing under any of the Assigned Agreements or the
Original Warrants, and  (iii) consents to the assignment by the Assignor to the
Company of the Assignor’s rights and obligations under, pursuant to and arising
out of each of the Assigned Agreements.
 
(b)           The Releasors’ release under this Agreement includes, but is not
limited to, claims for declaratory relief, injunctive relief, violation of
public policy, breach of any express or implied contract, breach of any implied
covenant, fraud, intentional or negligent misrepresentation, or any other claims
known or unknown relating to, arising out of, or based on the matters set forth
in clauses (A) and (B) of Section 3(a) hereof.  The matters that are the subject
of the release and discharge referred to in this Agreement, as described above,
shall be referred to as the “Released Matters”.
 
(c)           Each of the Releasors represents and warrants that no portion of
any of the Released Matters has previously been assigned or transferred to any
other Person, in any manner, including by way of subrogation or operation of law
or otherwise.  If any claim, action, demand or suit should be made or instituted
against any Released Party because of any such purported assignment, subrogation
or transfer, the assigning or transferring party agrees to indemnify and hold
harmless the Released Parties against such claim, action, suit or demand.
 

 
13

--------------------------------------------------------------------------------

 

(d)           Each of the Releasors and the Secured Parties confirms that it
has, independently and without reliance upon Gabriel, the Company or any other
Released Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and its own determination as to the likelihood of the Loan Parties’
success in the Qualcomm Dispute and of the occurrence of an IP Event.  It is
acknowledged and agreed by the Releasors and the Secured Parties that no
Released Party has made any representation or warranty as to such likelihood of
success or as to the likelihood of the occurrence of an IP Event or the receipt
of any IP Event Proceeds.  Notwithstanding the above language, the provisions of
this subparagraph (d) shall not apply to Gary D. Elliston.
 
(e)           Each of the Releasors and the Secured Parties (i) acknowledges
that Gabriel has commenced legal action against certain purported owners of
interests in the IP Event Proceeds seeking to reclaim all or a portion of such
interests, and (ii) acknowledges and agrees that (A) as a result of such legal
action, (A) the percentage interests in the IP Event Proceeds (or Net IP Event
Proceeds, as the case may be) set forth on Schedule 8.1(a) hereto are subject to
change and (B) except as expressly agreed by Gabriel and the Company herein,
nothing herein shall be deemed to create, or constitute an acknowledgement of,
an obligation by Gabriel or the Company to such purported owners (including,
without limitation, the Persons listed on Schedule 8.1(a) or any other
Additional Creditor).
 
(f)           It is the intent of each Releasor that the provisions of this
Section 3 shall be effective as a general release of all Released Matters.  In
furtherance of this intention (and notwithstanding anything in Section 23 hereof
that would cause California law to be inapplicable), each Releasor acknowledges
that it is familiar with and expressly waives any and all rights that might be
claimed by the undersigned by reason of Section 1542 of the California Civil
Code, which provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


(g)           Each of the February 2010 Purchasers acknowledges and consents to
the use by Gabriel and/or the Company of a portion of the aggregate proceeds of
the Original February 2010 Notes to pay costs, fees and expenses (including,
without limitation, attorney’s fees) associated with the Qualcomm Dispute, and
agrees that neither Gabriel nor the Company shall be required to replace such
portion in its general bank deposit accounts upon receipt by the Company of the
proceeds of the Secured Notes or the NW Secured Note or any other amount
received by the Company or Gabriel hereunder.
 
Section 4.                      Issuance of the Notes.
 
4.1           Issuance of the Notes.
 
(a)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to the Secured Purchasers of
Secured Notes in the respective principal amounts set forth opposite the name of
each Secured Purchaser on Annex I hereto, in each case due on the Maturity Date
(or on such earlier date as set forth in the Secured Notes).
 

 
14

--------------------------------------------------------------------------------

 

(b)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to NW of the NW Secured Note
in the maximum principal amount of $3,100,000, due on the Maturity Date (or on
such earlier date as set forth in the NW Secured Note).
 
(c)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to the April 2009 Purchasers
of Replacement April 2009 Notes in the respective principal amounts set forth
opposite the name of each April 2009 Purchaser on Annex II hereto, in each case
due on the Maturity Date (or on such earlier date as set forth in the
Replacement April 2009 Notes).
 
(d)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to the August 2009 Purchasers
of Replacement August 2009 Notes in the respective principal amounts set forth
opposite the name of each August 2009 Purchaser on Annex III hereto, in each
case due on the Maturity Date (or on such earlier date as set forth in the
Replacement August 2009 Notes).
 
(e)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to the January 2010
Purchasers of Replacement January 2010 Notes in the respective principal amounts
set forth opposite the name of each January 2010 Purchaser on Annex IV hereto,
in each case due on the Maturity Date (or on such earlier date as set forth in
the Replacement January 2010 Notes).
 
(f)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to the February 2010
Purchasers of Replacement February 2010 Notes in the respective principal
amounts set forth opposite the name of each February 2010 Purchaser on Annex V
hereto, in each case due on the Maturity Date (or on such earlier date as set
forth in the Replacement February 2010 Notes).
 
(g)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to the 2007/2008 Purchasers
of Replacement 2007/2008 Notes in the respective principal amounts set forth
opposite the name of each 2007/2008 Purchaser on Annex VI hereto, in each case
due on the Maturity Date (or on such earlier date as set forth in the 2007/2008
Notes).
 
(h)           Upon the terms and subject to the conditions contained in this
Agreement, the Company has authorized the issuance to Bardsley of the
Replacement Bardsley Note in the principal amount of $2,961,667.20, due on the
Maturity Date (or on such earlier date as set forth in the Replacement Bardsley
Note).  Under the Replacement Bardsley Note, subject to the terms and conditions
thereof, on the Maturity Date (or on such earlier date as set forth in the
Replacement Bardsley Note), Bardsley shall be entitled to receive the
outstanding principal amount of such Note plus an amount equal to $518,291.76,
which amount is equal to the difference between the aggregate price paid by
Bardsley to exercise the Bardsley Warrants at $0.40 per share and the aggregate
price Bardsley would have paid at the time of such exercise had the exercise
price of the Bardsley Warrants been equal to $0.12 per share, which is the
exercise price set forth in the Replacement Warrants.
 

 
15

--------------------------------------------------------------------------------

 

(i)           At the Closing, each of the 2007/2008 Purchasers, the 2009/2010
Purchasers and Bardsley shall (i) surrender to the Company for cancellation its
executed original Original Note(s) or (ii) if such Original Note has been lost
or destroyed or such Purchaser has been unable to locate such Original Note
after having made a diligent search, deliver to the Company a Lost Note
Affidavit duly executed by such Purchaser.
 
4.2           Post-Closing Issuance of Notes.
 
(a)           Any holder of an Original Note that does not execute and deliver a
counterpart to this Agreement at the Closing may thereafter become a Purchaser
hereunder upon the execution by such holder of an accession and amendment
agreement in substantially the form of Exhibit F hereto (a “Purchaser Accession
Agreement”) pursuant to which such holder shall agree to be bound by the terms
of this Agreement as a Purchaser and shall make the representations and
warranties set forth in Section 10 hereof.  Upon (i) the receipt by the Company
of a Purchaser Accession Agreement duly executed by the holder of an Original
Note and (ii) compliance by such holder with the provisions of Section 4.1(h)(i)
or (ii), the Company shall sell to such holder, and such holder shall purchase
from the Company, the applicable type of Note (other than a Secured Note)
corresponding to such holder’s Original Note in a principal amount equal to the
principal amount of such holder’s Original Note.  The consideration for the Note
to be issued to such holder shall be, among other things, the surrender and
cancellation of such Original Note issued to such holder (or the delivery of a
Lost Note Affidavit pursuant to Section 4.1(h)(ii)). The Note issued to a Person
pursuant to this Section 4.2 shall replace and supersede in its entirety the
Original Note issued by Gabriel to such Person.
 
(b)           Notwithstanding anything else contained herein, the transactions
contemplated by this Agreement and the provisions hereof (other than any rights
to payment pursuant to Section 8.1(b)(viii) hereof in respect of any outstanding
Original Notes) have no effect with respect to any Person, any Original Note
owned by such Person or any Original Note Purchase Agreement entered into by
such Person unless and until such Person becomes a Purchaser hereunder either by
such Person’s execution and delivery of (i) this Agreement at the Closing or
(ii) a Purchaser Accession Agreement after the Closing.
 
4.3           Post-Closing Issuance of Additional Notes.
 
(a)           The Company may at any time and from time to time after the
Closing, on one or more occasions, offer to issue and sell to any Person,
including, without limitation, any Purchaser, Additional Notes without the
consent of any party hereto and in the sole discretion of the Company’s Board of
Managers, provided that the aggregate principal amount of all Additional Notes
issued pursuant to this Agreement shall at no time exceed $1,000,000.  Each
offer to issue and sell Additional Notes shall be made on notice given by the
Company to each existing Secured Purchaser no later than fifteen (15) Business
Days prior to the date of the proposed issuance and sale of the Additional
Notes.  The notice (a “Notice of Issuance”) shall specify the date of the
proposed issuance and sale of the Additional Notes (an “Issuance Effective
Date”).  It shall be a condition precedent to the sale of Additional Notes that,
as of the Issuance Effective Date, (i) no Event of Default shall have occurred
and be continuing, and (ii) after giving effect to the issuance and sale of the
Additional Notes, all representations and warranties of the Loan Parties
contained herein shall be true and correct in all material respects (except for
any such representations and warranties expressly made as of an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
 

 
16

--------------------------------------------------------------------------------

 

(b)           Each Secured Purchaser approached by the Company to purchase the
Additional Notes pursuant to subsection (a) above shall have until 3:00 p.m.
(New York, New York time) on the tenth Business Day preceding the Issuance
Effective Date to commit in writing to purchase all or a portion of the
aggregate amount of the Additional Notes (“Commitment Notice”).  Any Secured
Purchaser not responding within such time period shall be deemed to have
declined to purchase an Additional Note. If Secured Purchasers deliver
commitments to purchase Additional Notes in an aggregate amount in excess of the
aggregate principal amount of the offered Additional Notes, then the Company
shall allocate the principal amount of the Additional Notes to such Secured
Purchasers on a pro rata basis in accordance with the outstanding amount of the
Obligations owed by the Company to each such Secured Purchaser.  If the Secured
Purchasers deliver commitments to purchase Additional Notes in an aggregate
amount less than the aggregate principal amount of the offered Additional Notes,
then the Company may also approach one or more other Purchasers or third parties
(together with any Secured Purchasers that have delivered a Commitment Notice,
the “Offerees”) to purchase Additional Notes in the amount of the remaining
aggregate principal amount of the offered Additional Notes; provided, that, in
such event, if commitments to purchase Additional Notes are delivered in an
aggregate amount in excess of the aggregate principal amount of the offered
Additional Notes by (x) Secured Purchasers and other Offerees or (y) only
non-Secured Purchaser Offerees, then the Company shall allocate the principal
amount of the Additional Notes (i) first, to each such Secured Purchaser, if
any, in the full amount of  its commitment (subject to the third sentence of
this subsection (b)) and (ii) second, to the non-Secured Purchaser Offerees pro
rata based on their respective commitments.  On the Issuance Effective Date,
each Offeree committing to purchase a portion of the aggregate principal amount
of the offered Additional Notes shall execute an accession and amendment
agreement in substantially the form of Exhibit G hereto (an “Additional
Purchaser Accession Agreement”) pursuant to which such Offeree shall agree to be
bound by the terms of this Agreement as a Purchaser (to the extent that such
Offeree is not an existing Purchaser) and shall make (or repeat, as the case may
be) the representations and warranties set forth in Section 10 hereof.  If the
commitments of the Offerees to purchase Additional Notes are less than the
aggregate principal amount of the offered Additional Notes, none of the Offerees
providing such commitments shall have any obligation to commit to purchase the
uncommitted portion of such Additional Notes.  On each Issuance Effective Date,
upon (i) the satisfaction of the conditions set forth in Section 4.3(a) hereof
and (ii) the receipt by the Company of an Additional Purchaser Accession
Agreement duly executed and delivered by each Offeree that has committed to
purchase Additional Notes, the Company shall issue and sell to each such
Offeree, and each such Offeree shall purchase from the Company, the aggregate
principal amount of the Additional Notes set forth in such Offeree’s Commitment
Notice.  The purchase price for each Additional Note shall be equal to the
Principal amount thereof.
 
(c)           Post Closing Sale of Additional Portions of IP Event Proceeds or
Net IP Event Proceeds.  The Company may at any time and from time to time after
the Closing, on one or more occasions, sell and assign to any Person, including,
without limitation, any Purchaser, a percentage interest in IP Event Proceeds or
Net IP Event Proceeds without the consent of any party hereto and in the sole
discretion of the Company’s Board of Managers, and such Person shall thereafter
become and constitute an Additional Investor.  It shall be a condition precedent
to any such sale and assignment that, as of the date of such sale and
assignment, (i) no Event of Default shall have occurred and be continuing, and
(ii) after giving effect to such sale and assignment, all representations and
warranties of the Loan Parties contained herein shall be true and correct in all
material respects (except for any such representations and warranties expressly
made as of an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
 

 
17

--------------------------------------------------------------------------------

 

Section 5.                      Sale and Purchase of Notes; Investment
Commitment.
 
5.1           Sale and Purchase of Notes.
 
(a)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to each Secured Purchaser, and
each Secured Purchaser shall purchase from the Company, the aggregate principal
amount of the Secured Notes set forth opposite such Secured Purchaser’s name on
Annex I hereto.  The purchase price for each Secured Note shall be equal to the
Principal amount thereof.
 
(b)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to NW, and NW shall purchase from
the Company, the NW Secured Note in the maximum principal amount of
$3,100,000.  The purchase price for the NW Secured Note shall be paid in
installments from time to time in accordance with and subject to the terms of
Section 2.1 of the Common Interest Agreement dated as of the date hereof by and
among Gabriel, the Company and NW.
 
(c)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to each April 2009 Purchaser, and
each April 2009 Purchaser shall purchase from the Company, the aggregate
principal amount of the Replacement April 2009 Notes set forth opposite such
April 2009 Purchaser’s name on Annex II hereto.  The consideration for each
Replacement April 2009 Note to be issued to a April 2009 Purchaser shall be,
among other things, the surrender and cancellation of the Original April 2009
Notes issued to such April 2009 Purchaser (or the delivery of a Lost Note
Affidavit pursuant to Section 4.1(h)(ii)). The Replacement April 2009 Notes
issued to a April 2009 Purchaser shall replace and supersede in their entirety
the Original April 2009 Notes issued by Gabriel to such April 2009 Purchaser.
 
(d)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to each August 2009 Purchaser, and
each August 2009 Purchaser shall purchase from the Company, the aggregate
principal amount of the Replacement August 2009 Notes set forth opposite such
August 2009 Purchaser’s name on Annex III hereto.  The consideration for each
Replacement August 2009 Note to be issued to a August 2009 Purchaser shall be,
among other things, the surrender and cancellation of the Original August 2009
Notes issued to such August 2009 Purchaser (or the delivery of a Lost Note
Affidavit pursuant to Section 4.1(h)(ii)).  The Replacement August 2009 Notes
issued to a August 2009 Purchaser shall replace and supersede in their entirety
the Original August 2009 Notes issued by Gabriel to such August 2009 Purchaser.
 
(e)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to each January 2010 Purchaser,
and each January 2010 Purchaser shall purchase from the Company, the aggregate
principal amount of the Replacement January 2010 Notes set forth opposite such
January 2010 Purchaser’s name on Annex IV hereto.  The consideration for each
Replacement January 2010 Note to be issued to a January 2010 Purchaser shall be,
among other things, the surrender and cancellation of the Original January 2010
Notes issued to such January 2010 Purchaser (or the delivery of a Lost Note
Affidavit pursuant to Section 4.1(h)(ii)).  The Replacement January 2010 Notes
issued to a January 2010 Purchaser shall replace and supersede in their entirety
the Original January 2010 Notes issued by Gabriel to such January 2010
Purchaser.
 

 
18

--------------------------------------------------------------------------------

 

(f)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to each February 2010 Purchaser,
and each February 2010 Purchaser shall purchase from the Company, (i) in the
case of a February 2010 Purchaser that is not a Multi-Phase Investor, the
aggregate principal amount of the Replacement February 2010 Notes set forth
opposite such February 2010 Purchaser’s name on Annex V hereto, and (ii) in the
case of a Multi-Phase Investor, set forth opposite such Multi-Phase Investor’s
name on Annex V-A and under the column titled “Principal Amount of Initial
Notes”.  The consideration for each Replacement February 2010 Note to be issued
to a February 2010 Purchaser shall be, among other things, the surrender and
cancellation of the Original February 2010 Notes issued to such February 2010
Purchaser (or the delivery of a Lost Note Affidavit pursuant to Section
4.1(h)(ii)).  The Replacement February 2010 Notes issued to a February 2010
Purchaser shall replace and supersede in their entirety the Original February
2010 Notes issued by Gabriel to such February 2010 Purchaser.
 
(g)           i)  At the Closing, upon the satisfaction of the conditions set
forth in Sections 5.1(f)(ii) and 6.2 hereof, the Company shall sell to each
2007/2008 Purchaser, and each 2007/2008 Purchaser shall purchase from the
Company, the aggregate principal amount of the Replacement 2007/2008 Notes set
forth opposite such 2007/2008 Purchaser’s name on Annex VI hereto.  The
consideration for each Replacement 2007/2008 Note to be issued to a 2007/2008
Purchaser shall be, among other things, the surrender and cancellation of the
Original 2007/2008 Notes issued to such 2007/2008 Purchaser (or the delivery of
a Lost Note Affidavit pursuant to Section 4.1(h)(ii)).  The Replacement
2007/2008 Notes issued to a 2007/2008 Purchaser shall replace and supersede in
their entirety the Original 2007/2008 Notes issued by Gabriel to such 2007/2008
Purchaser.
 
(ii)           It shall be a condition precedent to the issuance of each
Replacement 2007/2008 Note that the applicable 2007/2008 Purchaser (i)
surrenders for cancellation each of its Original 2007/2008 Notes (or delivers a
Lost Note Affidavit pursuant to Section 4.1(h)(ii)) and Original Warrants to
Gabriel at the Closing and (ii) elects to either (A) accept a Replacement
Warrant (at a strike price of twelve cents ($0.12) per share) or (B) on the date
that all Obligations under the applicable Replacement 2007/2008 Note are due and
payable by the Company, receive the sum of the outstanding principal amount of
such Replacement 2007/2008 Note plus an amount equal to 200% of the initial
principal amount thereof in full satisfaction of such Obligations.  Each
2007/2008 Purchaser shall make its election on its executed signature page to
this Agreement.
 
(h)           At the Closing, upon the satisfaction of the conditions set forth
in Section 6.2 hereof, the Company shall sell to Bardsley, and Bardsley shall
purchase from the Company, the Replacement Bardsley Note in the principal amount
of $2,961,667.20.  The consideration for the Replacement Bardsley Note shall be,
among other things, the surrender and cancellation of the Original Bardsley Note
(or the delivery of a Lost Note Affidavit pursuant to Section 4.1(h)(ii)).  The
Replacement Bardsley Note shall replace and supersede in its entirety the
Original Bardsley Note issued by Gabriel to Bardsley.
 

 
19

--------------------------------------------------------------------------------

 

5.2           Investment Commitment.
 
(a)           Investment Schedule.  Each Multi-Phase Investor is unconditionally
bound to and shall invest the Total Investment Amount pursuant to Annex V-A,
which shall be funded on the date of each Successive Closing pursuant to
subsection (d) below.
 
(b)           IP Interest; Event of Reversion.
 
(i)           Each Multi-Phase Investor shall obtain their IP Interest in a
proportionate amount to the Total Investment Amount listed for such Multi-Phase
Investor on Annex V-A, at each Successive Closing, which shall be specifically
set forth in the Replacement February 2010 Note for that particular Successive
Closing.
 
(ii)           In the event that a Multi-Phase Investor fails to fund its
required investment amount on any Successive Closing pursuant to subsection (d)
below (each failure to fund, an “Event of Reversion”), then any IP Interests
previously acquired by such Multi-Phase Investor shall as of that date, at the
option of the Company in its sole and absolute discretion, be irrevocably and
unconditionally relinquished and automatically forfeited by such Multi-Phase
Investor and shall automatically revert back to the Company as of the date of
the applicable Unfunded Closing.  Such Multi-Phase Investor, however, shall
still have the obligation to fund any and all additional required investment
amounts pursuant to subsection (d) below on each Successive Closing(s) and shall
have the right to acquire any IP Interest associated with any such Successive
Closing(s) (but only such IP Interest associated therewith).  Notwithstanding
any such failure to fund by a Multi-Phase Investor, a Multi-Phase Investor shall
still be entitled to receive payments of principal and interest pursuant to
Sections 2 and 2.a of the applicable Replacement February 2010 Note, with
respect to all funds received by the Company from such Multi-Phase Investor
regardless of when the funding occurs.  By its execution and delivery of this
Agreement, each Multi-Phase Investor hereby acknowledges and agrees that there
shall be no excuse of performance of such Multi-Phase Investor’s obligation to
fund its required investment amounts on any and all Successive Closings, time
being of the essence.  Each Multi-Phase Investor further acknowledges and agrees
that the Company shall have no obligation to send any notices to perform under
this Agreement, it being specifically understood and agreed that it is each
Multi-Phase Investor’s responsibility to perform and fund its required
investment amounts on all Successive Closings as agreed to in this Agreement
without any further notice from the Company.  In the event that any Multi-Phase
Investor (other than Gary D. Elliston) fails to fund its required investment
amount on any Successive Closing(s), such Multi-Phase Investor shall be liable
for all actual, compensatory and consequential damages, not to exceed three (3)
times such Multi-Phase Investor’s Total Investment Amount.
 

 
20

--------------------------------------------------------------------------------

 

(iii)           Notwithstanding anything else contained herein, upon the
occurrence of an Event of Reversion, the Company in its sole and absolute
discretion may approach one or more Purchasers (other than any non-performing
Multi-Phase Investor) or third parties to purchase one or more Replacement
February 2010 Notes in an aggregate principal amount equal to the principal
amount of the Replacement February 2010 Note that would have been sold by the
Company to the applicable non-performing Multi-Phase Investor on the applicable
Successive Closing had such non-performing Multi-Phase Investor funded its
required investment amount; provided, that, in such event, if commitments to
purchase such Replacement February 2010 Notes are delivered in an aggregate
amount in excess of the aggregate principal amount of the offered Replacement
February 2010 Notes, then the Company shall allocate the principal amount of the
Replacement February 2010 Notes to the Offerees pro rata based on their
respective commitments.  Each Offeree committing to purchase a portion of the
aggregate principal amount of the offered Replacement February 2010 Notes shall
execute a Purchaser Accession Agreement pursuant to which such Offeree shall
agree to be bound by the terms of this Agreement as a February 2010 Purchaser
(to the extent that such Offeree is not an existing February 2010 Purchaser) and
shall make (or repeat, as the case may be) the representations and warranties
set forth in Section 10 hereof.  If the commitments of the Offerees to purchase
Replacement February 2010 Notes are less than the aggregate principal amount of
the offered Replacement February 2010 Notes, none of the Offerees providing such
commitments shall have any obligation to commit to purchase the uncommitted
portion of such Replacement February 2010 Notes.  On the date selected by the
Company for the purchase and sale of the applicable Replacement February 2010
Notes, upon receipt by the Company of a Purchaser Accession Agreement duly
executed and delivered by each Offeree that has committed to purchase the
applicable Replacement February 2010 Notes, the Company shall (A) issue and sell
to each such Offeree, and each such Offeree shall purchase from the Company, the
aggregate principal amount of the Replacement February 2010 Notes that such
Offeree has committed to purchase from the Company in writing.  The purchase
price for such Replacement February 2010 Note shall be equal to the Principal
amount thereof.
 
(c)           Event of Termination.  In the event that the Qualcomm Dispute is
fully and finally resolved or settled, or in the event of a final,
non-appealable judgment in the Qualcomm Dispute, or in the event of dismissal of
the Qualcomm Dispute for any reason pursuant to a final, non-appealable
judgment, no Multi-Phase Investor shall thereafter have any further right or
obligation to loan any additional funds to the Company on any Successive Closing
or pursuant to any Replacement February 2010 Note.
 
(d)           Sale and Issuance of Replacement February 2010 Notes at Second and
Third Closings.  Sale and Issuance of Replacement February 2010 Notes at Second
and Third Closings.  On February 23, 2011 (the “Second Closing”), the Company
sold to each Multi-Phase Investor, and each Multi-Phase Investor purchased from
the Company, a Replacement February 2010 Note, in each case, at a purchase price
equal to the amount set forth opposite such Multi-Phase Investor’s name on Annex
V-A and under the column “Second Closing”.  On August 23, 2011 (the “Third
Closing” and, together with the Second Closing, each a “Successive Closing” and,
collectively, the “Successive Closings”), the Company shall sell to each
Multi-Phase Investor, and each Multi-Phase Investor shall purchase from the
Company, a Replacement February 2010 Note, in each case, at a purchase price
equal to the amount set forth opposite such Multi-Phase Investor’s name on Annex
V-A and under the column “Third Closing.”  In the event a Multi-Phase Investor
fails to make a purchase pursuant to this Section 5.2(d) on or before the date
of any Successive Closing (an “Unfunded Closing”), the provisions of Section
5.2(b) shall apply.  The representations and warranties of each Multi-Phase
Investor set forth in Section 10 hereof shall be deemed reaffirmed and in full
force and effect as of each Successive Closing.
 

 
21

--------------------------------------------------------------------------------

 

Section 6.                      Closing.
 
6.1           Location of Closing.
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the execution and delivery of this
Agreement by all parties hereto at the offices of TroyGould PC, 1801 Century
Park East, Suite 1600, Los Angeles, California 90067, or at such other time and
place as may be agreed upon between the Loan Parties and the Purchasers.
 
6.2           Closing Deliveries.
 
(a)           At the Closing, upon the satisfaction of the conditions precedent
set forth in subsection (b) below, (i) the Company shall deliver (A) to each
Secured Purchaser, a Secured Note registered in the name of such Secured
Purchaser in the principal amount set forth opposite the name of such Secured
Purchaser on Annex I hereto, (B) to each April 2009 Purchaser, a Replacement
April 2009 Note registered in the name of such April 2009 Purchaser in the
principal amount set forth opposite the name of such April 2009 Purchaser on
Annex II hereto, (C) to each August 2009 Purchaser, a Replacement August 2009
Note registered in the name of such August 2009 Purchaser in the principal
amount set forth opposite the name of such August 2009 Purchaser on Annex III
hereto, (D) to each January 2010 Purchaser, a Replacement January 2010 Note
registered in the name of such January 2010 Purchaser in the principal amount
set forth opposite the name of such January 2010 Purchaser on Annex IV hereto,
(E) to each February 2010 Purchaser, a Replacement February 2010 Note registered
in the name of such February 2010 Purchaser (x) in the case of a February 2010
Purchaser that is not a Multi-Phase Investor, in the principal amount set forth
opposite such February 2010 Purchaser’s name on Annex V and, (y) in the case of
a Multi-Phase Investor, set forth opposite such Multi-Phase Investor’s name on
Annex V-A and under the column titled “Principal Amount of Initial Notes”, (F)
to each 2007/2008 Purchaser, a Replacement 2007/2008 Note registered in the name
of such 2007/2008 Purchaser in the principal amount set forth opposite the name
of such 2007/2008 Purchaser on Annex VI hereto, (G) to Bardsley, the Replacement
Bardsley Note in the principal amount of $2,961,667.20, and (H) to NW, the NW
Secured Note in the maximum principal amount of $3,100,000.00 and receipts or
invoices evidencing the Administrative Expenses to be paid or reimbursed at
Closing from amounts loaned by NW under the NW Secured Note; (ii) Gabriel shall
deliver to each 2007/2008 Purchaser that has elected to receive a Replacement
Warrant pursuant to Section 5.1(f)(ii) hereof, a Replacement Warrant; (iii) each
Secured Purchaser shall pay to the Company by cashier’s check or wire transfer
of immediately available funds an aggregate amount equal to the purchase price
of the Secured Notes to be purchased by such Secured Purchaser, as provided in
Section 4.1(a); and (iv) NW shall pay to the Company by cashier’s check or wire
transfer of immediately available funds an aggregate amount equal to the sum of
(A) $1,500,000 plus (B) the amount of NW Funded Litigation Expenses for which
invoices have been provided to NW, to be applied for the purposes set forth in
the Recitals to this Agreement pursuant to such procedures as may be separately
agreed in writing by NW and the Company and paid pursuant to the terms of
Schedule 6.2(a).
 
(b)           The obligation of NW, the Secured Purchasers, the 2007/2008
Purchasers, the 2009/2010 Purchasers and Bardsley to purchase the Notes from the
Company on the date of the Closing is subject to the fulfillment of the
conditions precedent that each Purchaser shall have received the following, each
dated such day (except as otherwise specified below):
 
(i)           this Agreement, duly executed by the Company, Gabriel and the
Purchasers;
 

 
22

--------------------------------------------------------------------------------

 

(ii)           in the cases of NW, the Secured Parties and HHR only, UCC1
financing statements, each in substantially the form of Exhibit E hereto, naming
the Company as debtor and each of NW and the Secured Purchasers as secured
party, to be filed in the offices of the respective Secretaries of State of the
States of Delaware and Nevada under the Uniform Commercial Code as in effect on
the date hereof in such State (each, a “UCC1 Financing Statement”);
 
(iii)           the NW Secured Note, the Secured Notes, the 2007/2008 Notes, the
2009/2010 Notes and the Bardsley Note to be issued to such Purchaser,
respectively, duly executed by the Company;
 
(iv)           Replacement Warrants to be issued to each 2007/2008 Purchaser
that has elected to receive a Replacement Warrant pursuant to Section 5.2(f)(ii)
hereof, duly executed by Gabriel.
 
(v)           certified copies of (1) the resolutions of the Board of Managers
or Board of Directors (or equivalent), as applicable, of each Loan Party
authorizing such Loan Party to enter into this Agreement and the other Financing
Documents to which it is, or is to be, a party, and (2) the certificate of
incorporation, articles of organization, by-laws, limited liability company
operating agreement or other organizational documents, as applicable, of each
Loan Party;
 
(vi)           a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names, true signatures and incumbency of the officers
of such Loan Party authorized to sign this Agreement and the other Financing
Documents to which such Loan Party is, or is to be, a party; and
 
(vii)           good standing certificates in respect of each Loan Party from
its jurisdiction of organization, in each case dated no earlier than thirty (30)
days prior to the date of the Closing.
 
Section 7.                      Grant of Security Interest; Priority.
 
7.1           Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations of the Company to the Secured Parties, whether
now existing or hereafter arising, Gabriel and the Company hereby grant to the
Secured Parties a continuing security interest in and Lien upon any recovery,
whether by settlement, award, verdict, judgment or other order, with respect to
an IP Event (including, without limitation, all IP Event Proceeds), and all
Accounts, Chattel Paper, Documents, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory and Investment Properties (as such terms are
defined in Article 9 of the UCC) of Gabriel and the Company, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof and of
insurance covering the same, including, without limitation, a pledge by Gabriel
of all of the membership interests in the Company, but excluding (a) the cash
collateral and other credit in support of the bond pursuant to the Bond
Collateral Guaranty Agreement and (b) proceeds of such bond (collectively, the
“Collateral”).  Such security interest and Lien shall automatically terminate
and be released and discharged upon the payment in full of all Obligations of
the Company under the NW Secured Note, the Secured Notes and the Company’s
agreements with the Priority Litigation Expense Providers.
 

 
23

--------------------------------------------------------------------------------

 

7.2           Lien Acknowledgement.  The Loan Parties and each Secured Party
agrees that each Lien of a Secured Party in the Collateral, to the extent of the
Obligations secured by such Lien, shall be equal in priority with the Lien of
each other Secured Party in the Collateral, to the extent of the Obligations
secured by such Lien except as described in Section 8.1 hereof.  Each of the
parties hereto acknowledges that Gabriel and the Company have previously granted
a charging lien to HHR on any sum recovered, whether by settlement, judgment or
transaction, in connection with its representation of the Loan Parties in the
Qualcomm Dispute for the full amount of the fees owed to HHR. Each of HHR and
the Secured Parties acknowledges and agrees, as among them, as follows:
 
(i)           Upon the occurrence of a default or event of default, including an
Event of Default hereunder, by either of the Loan Parties in the performance of
its obligations, including the Obligations, to the Secured Parties or its
obligations to HHR hereunder, or otherwise, none of the Secured Parties or HHR
shall take any of the actions with respect to the Collateral permitted
hereunder, under applicable law or otherwise, unless it notifies each of the
other Secured Parties and HHR, as the case may be, at least three Business Days
in advance of such action, which notice shall include a description in
reasonable detail of the action with respect to the Collateral proposed to be
taken; and
 
(ii)           Each of the Secured Parties and HHR agrees that the Collateral
and proceeds of all or any part of the Collateral shall be applied, as among the
Secured Parties and HHR, strictly in accordance with Section 8.1 hereof.
 
7.3           Lien Priority.  The priorities of the Liens established, altered
or specified in this Section 7 will be applicable irrespective of:  (a) the time
or order of attachment or perfection thereof; (b) the method of perfection or
the failure to perfect such Liens; (c) the time or order of filing or recording
of financing statements or other instruments; (d) any amendments to the Liens
established, altered or specified in this Section 7 (provided, that such
amendment does not alter the aggregate amount of the Obligations secured by such
Lien); and (e) the time or order of foreclosure, taking of possession or the
exercise of any remedy.  The agreements set forth in Section 7.2 hereof and in
this Section 7.3 are solely for the purpose of establishing the relative
priorities of the interests of the Secured Parties and HHR in the Collateral and
shall not inure to the benefit of any other Person.
 
7.4           Exercise of Remedies.  Each Secured Party acknowledges and agrees
that it shall have no right to enforce or otherwise exercise remedies with
respect to its Lien in the Collateral unless and until an Event of Default has
occurred and is continuing and such Secured Party has exercised remedies
pursuant to Section 13(b) hereof.
 
Section 8.                      Allocation of Payments; Subordination; Mandatory
Prepayment.
 
8.1           Allocation of Payments.  (a) Notwithstanding anything herein to
the contrary (but subject to subsections (c) and (d) below), in the event that
all Creditors execute this Agreement, all IP Event Proceeds and other monies to
be applied to the Obligations and other liabilities of the Loan Parties arising
from any recovery, whether by settlement, award, verdict, judgment or other
order, with respect to an IP Event, in each case to the extent received by any
Loan Party, shall be allocated as follows (each clause below being referred to
herein as a “category” of Obligations or other liabilities):
 

 
24

--------------------------------------------------------------------------------

 

(i)            first, to (A) the Priority Litigation Expense Providers, up to
the actual amount of Litigation Expenses funded by such Persons (but only to the
extent that the aggregate amount of Litigation Expenses incurred by the Loan
Parties exceeds the NW Funded Litigation Expenses); (B) Munck Carter, LLP, in an
amount equal to 3.990% of the Recovery (as defined in the Settlement Agreement
and Mutual Releases dated as of August 30, 2010 by and among Munck Carter, P.C.,
Munck Carter, LLP, Gabriel and the Company); (C) Wang, Hartmann, Gibbs & Cauley,
P.L.C. in an amount equal to the sum of (1) their hourly fees and “Costs” (as
defined) and the “contingency fee” of (2) 1.0% of IP Event Proceeds on the first
$100,000,000.00 of the IP Event Proceeds and (3) 0.50% of any IP Event Proceeds
over $100,000,000.00. all as set forth in engagement letter with Gabriel dated
April 27, 2009; and (D) HHR, in an amount equal to the excess of (1) the HHR
Fees over (2) the amounts referred to in clauses (i)(A) and (ii) of this Section
8.1(a) (provided, that HHR shall receive a payment pursuant to this clause (D)
only to the extent that the IP Event Proceeds and all other monies arising from
any recovery, whether by settlement, award, verdict, judgment or other order,
with respect to an IP Event, in each case received by any Loan Party, are
sufficient to pay in full the amounts referred to in clauses (i)(A) and (ii) of
this Section 8.1(a);
 
(ii)           second, to NW, up to the actual principal amount advanced to the
Company under the NW Secured Note, not to exceed $3,100,000;
 
(iii)           third, to (A) HHR, after giving effect to the payment made
pursuant to clause (i)(D) above, the unpaid HHR Fees, and (B) each HHR IP
Interest Holder in an amount equal to its percentage interest of the IP Event
Proceeds that was sold, issued, assigned or otherwise transferred by the Company
to such HHR IP Interest Holder after the date hereof;
 
(iv)           fourth, (A) to all outstanding Obligations (after giving effect
to the payments made pursuant to clauses (i) and (ii) above) owing to (1) the
Secured Purchasers under the Secured Notes, and (2) NW under the NW Secured
Note, (B) to the Priority Litigation Expense Providers, an amount equal to the
product of (x) four (4) multiplied by (y) the actual amount of Litigation
Expenses funded by the Priority Litigation Expense Providers, (C) to Clark, (I)
the Clark Guaranty Fee and (II) any other amounts payable by the Company to
Clark under the Clark Guaranty, and (D) to Gary D. Elliston, the Elliston Bond
Fee (as defined in the Bond Collateral Guaranty Agreement);
 
(v)            fifth, to the payment of all other outstanding indebtedness for
borrowed money not referred to or included in this Agreement that is then due
and payable by the Company or Gabriel;
 
(vi)           sixth, to amounts payable in connection with the winding-up of
the business of the Loan Parties, including, without limitation, the payment of
trade accounts payable, employee wages and attorneys’ fees and expenses (other
than attorneys' fees and expenses payable pursuant to clauses (i) and (iii)
above in connection with the Qualcomm Dispute);
 

 
25

--------------------------------------------------------------------------------

 

(vii)          seventh, to the extent permitted under applicable law and duly
authorized by the board of directors of Gabriel, as a dividend to the holders of
shares of common stock of Gabriel in an aggregate amount equal to five (5%)
percent of the Net IP Event Proceeds applied pro rata based on the number of
shares of common stock of Gabriel held by each shareholder of Gabriel;
 
(viii)         eighth, with respect to the Repurchased HHR IP Interest (if any),
the aggregate amount thereof shall be divided into thirds and distributed
equally (A) to the extent permitted under applicable law and duly authorized by
the board of directors of Gabriel, as an additional dividend to the holders of
shares of common stock of Gabriel applied pro rata based on the number of shares
of common stock of Gabriel held by each shareholder of Gabriel, (B) to all
outstanding Obligations owing to the 2009/2010 Purchasers and the Additional
Creditors applied pro rata based on the principal amounts set forth opposite the
name of each 2009/2010 Purchaser in Annexes II, III, IV and V hereto, and (C) to
all outstanding Obligations owing to the 2007/2008 Purchasers applied pro rata
based on the principal amounts set forth opposite the name of each 2007/2008
Purchaser in Annex VI hereto,
 
(ix)            ninth, to (A) all outstanding obligations owing to the Bond
Guarantors pursuant to the Bond Collateral Guaranty Agreement in an aggregate
amount equal to four (4%) percent of the Net IP Event Proceeds (to be applied
pro rata based on the amount of cash collateral or other credit support provided
by each Bond Guarantor pursuant to the Bond Collateral Guaranty Agreement), (B)
NW in an aggregate amount equal to ten percent (10%) of the excess of (1) the
Net IP Event Proceeds over (2) the aggregate amount paid to NW and the Secured
Purchasers pursuant to clauses (ii) and (iv) above, (C) all Obligations for the
payment of Additional Benefits payable to the 2009/2010 Purchasers pursuant to
the 2009/2010 Notes (to the extent any such Obligations remain outstanding after
giving effect to the application of amounts pursuant to clause (viii) above),
and (D) the Additional Creditors in an amount equal to, for each Additional
Creditor, the amount set forth opposite such Additional Creditor’s name on
Schedule 8.1(a) hereto (to the extent any such Obligations remain outstanding
after giving effect to the application of amounts pursuant to clause (viii)
above);
 
(x)            tenth, to (A) all Obligations owing to the 2007/2008 Purchasers
(to the extent any such Obligations remain outstanding after giving effect to
the application of amounts pursuant to clause (viii) above), (B) all Obligations
(other than Additional Benefits) owing to the 2009/2010 Purchasers (to the
extent any such Obligations remain outstanding after giving effect to the
application of amounts pursuant to clauses (viii) and (x) above), and (C) all
Obligations owing to Bardsley under the Replacement Bardsley Note; and
 
(xi)            last, to the Loan Parties in such shares as they shall agree or
to whomever else may be legally entitled to such remaining amount.
 
The amounts described above shall be applied to each category of Obligations or
other liabilities set forth in each clause above until full payment thereof and
then to the Obligations or other liabilities set forth in the next succeeding
clause.  If such amounts are insufficient to satisfy in full the Obligations or
other liabilities set forth in any such clause, they shall be applied on a pro
rata basis among the Obligations and other liabilities set forth in such clause
and, in the case of clauses (viii)(B), (ix)(C) and (ix)(D) above, based on the
Pro Rata Share of each 2009/2010 Purchaser and Additional Creditor.  All amounts
received by a 2009/2010 Purchaser pursuant to clause (viii)(B) above shall be
applied, first, to the payment of all accrued and unpaid interest owing to such
2009/2010 Purchaser, second, to the payment of all outstanding principal (other
than Additional Benefits) owing to such 2009/2010 Purchaser and, third, to the
payment of all outstanding Additional Benefits owing to such 2009/2010
Purchaser.



 
26

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything herein to the contrary (but subject to
subsections (c) and (d) below), in the event that one or more Creditors shall
fail to execute this Agreement, all IP Event Proceeds and other monies to be
applied to the Obligations and other liabilities of the Loan Parties arising
from any recovery, whether by settlement, award, verdict, judgment or other
order, with respect to an IP Event, in each case to the extent received by any
Loan Party, shall be allocated as follows (each clause below being referred to
herein as a “category” of Obligations or other liabilities):
 
(i)             first, to (A) the Priority Litigation Expense Providers, up to
the actual amount of Litigation Expenses funded by such Persons (but only to the
extent that the aggregate amount of Litigation Expenses incurred by the Loan
Parties exceeds the NW Funded Litigation Expenses); (B) Munck Carter, LLP, in an
amount equal to 3.990% of the Recovery (as defined in the Settlement Agreement
and Mutual Releases dated as of August 30, 2010 by and among Munck Carter, P.C.,
Munck Carter, LLP, Gabriel and the Company); (C) Wang, Hartmann, Gibbs & Cauley,
P.L.C. (which amount to Wang, Hartmann, Gibbs & Cauley, P.L.C. shall be equal to
the sum of (1) the fees and expenses of Wang, Hartmann, Gibbs & Cauley, P.L.C.
as set forth in its engagement letter with Gabriel dated April 27, 2009, (2)
1.0% of IP Event Proceeds on the first $100,000,000.00 of the IP Event Proceeds
and (3) 0.50% of any IP Event Proceeds over $100,000,000.00); and (D) HHR, in an
amount equal to the excess of (1) the HHR Fees over (2) the amounts referred to
in clauses (i)(A) and (ii) of this Section 8.1(b) (provided, that HHR shall
receive a payment pursuant to this clause (D) only to the extent that the IP
Event Proceeds and all other monies arising from any recovery, whether by
settlement, award, verdict, judgment or other order, with respect to an IP
Event, in each case received by any Loan Party, are sufficient to pay in full
the amounts referred to in clauses (i)(A) and (ii) of this Section 8.1(b);
 
(ii)            second, to NW, up to the actual principal amount advanced to the
Company under the NW Secured Note, not to exceed $3,100,000;
 
(iii)           third, to (A) HHR, after giving effect to the payment made
pursuant to clause (i)(D) above, the unpaid HHR Fees, and (B) each HHR IP
Interest Holder in an amount equal to its percentage interest of the IP Event
Proceeds that was sold, issued, assigned or otherwise transferred by the Company
to such HHR IP Interest Holder after the date hereof;
 
(iv)           fourth, (A) to all outstanding Obligations (after giving effect
to the payments made pursuant to clauses (i) and (ii) above) owing to (1) the
Secured Purchasers under the Secured Notes, and (2) NW under the NW Secured
Note, (B) to the Priority Litigation Expense Providers, an amount equal to the
product of (x) four (4) multiplied by (y) the actual amount of Litigation
Expenses funded by the Priority Litigation Expense Providers, (C) to Clark, (I)
the Clark Guaranty Fee and (II) any other amounts payable by the Company to
Clark under the Clark Guaranty, and (D) to Gary D. Elliston, the Elliston Bond
Fee (as defined in the Bond Collateral Guaranty Agreement);
 

 
27

--------------------------------------------------------------------------------

 

(v)            fifth, with respect to the Repurchased HHR IP Interest (if any),
the aggregate amount thereof shall be divided into thirds and distributed
equally (A) to the extent permitted under applicable law and duly authorized by
the board of directors of Gabriel, as an additional dividend to the holders of
shares of common stock of Gabriel applied pro rata based on the number of shares
of common stock of Gabriel held by each shareholder of Gabriel, (B) to all
outstanding Obligations owing to the 2009/2010 Purchasers and the Additional
Creditors applied pro rata based on the principal amounts set forth opposite the
name of each 2009/2010 Purchaser in Annexes II, III, IV and V hereto, and (C) to
all outstanding Obligations owing to the 2007/2008 Purchasers applied pro rata
based on the principal amounts set forth opposite the name of each 2007/2008
Purchaser in Annex VI hereto,
 
(vi)           sixth, to (A) all outstanding obligations owing to the Bond
Guarantors pursuant to the Bond Collateral Guaranty Agreement in an aggregate
amount equal to four (4%) percent of the Net IP Event Proceeds (to be applied
pro rata based on the amount of cash collateral or other credit support provided
by each Bond Guarantor pursuant to the Bond Collateral Guaranty Agreement), (B)
NW in an aggregate amount equal to ten percent (10%) of the excess of (1) the
Net IP Event Proceeds over (2) the aggregate amount paid to NW and the Secured
Purchasers pursuant to clauses (ii) and (iv) above, (C) all Obligations for the
payment of Additional Benefits payable to the 2009/2010 Purchasers pursuant to
the 2009/2010 Notes (to the extent any such Obligations remain outstanding after
giving effect to the application of amounts pursuant to clause (v) above), and
(D) the Additional Creditors in an amount equal to, for each Additional
Creditor, the amount set forth opposite such Additional Creditor’s name on
Schedule 8.1(a) hereto (to the extent any such Obligations remain outstanding
after giving effect to the application of amounts pursuant to clause (v) above);
 
(vii)          seventh, to (A) all Obligations owing to the 2007/2008 Purchasers
(to the extent any such Obligations remain outstanding after giving effect to
the application of amounts pursuant to clause (v) above), (B) all Obligations
(other than Additional Benefits) owing to the 2009/2010 Purchasers (to the
extent any such Obligations remain outstanding after giving effect to the
application of amounts pursuant to clauses (v) and (vii) above), and (C) all
Obligations owing to Bardsley under the Replacement Bardsley Note;
 
(viii)         eighth, at the election of Gabriel and the Company in their sole
and absolute discretion, any holder of an Original Note that is not a party to
this Agreement in an amount equal to, for each such holder, the percentage
interest in the IP Event Proceeds or Net IP Event Proceeds, as the case may be,
set forth in such holder’s Original Note, if any;
 
(ix)            ninth, to the payment of all other outstanding indebtedness for
borrowed money not referred to or included in this Agreement that is then due
and payable by the Company or Gabriel;
 
(x)            tenth, to amounts payable in connection with the winding-up of
the business of the Loan Parties, including, without limitation, the payment of
trade accounts payable, employee wages and attorneys’ fees and expenses (other
than attorneys' fees and expenses payable pursuant to clauses (i) and (iii)
above in connection with the Qualcomm Dispute); and
 
(xi)            last, to the Loan Parties in such shares as they shall agree or
to whomever else may be legally entitled to such remaining amount.
 

 
28

--------------------------------------------------------------------------------

 

The amounts described above shall be applied to each category of Obligations or
other liabilities set forth in each clause above until full payment thereof and
then to the Obligations or other liabilities set forth in the next succeeding
clause.  If such amounts are insufficient to satisfy in full the Obligations or
other liabilities set forth in any such clause, they shall be applied on a pro
rata basis among the Obligations and other liabilities set forth in such clause
and, in the case of clauses (v)(B), (vi)(C) and (vi)(D) above, based on the Pro
Rata Share of each 2009/2010 Purchaser and Additional Creditor.


(c)           Notwithstanding anything herein to the contrary, the Net Proceeds
(as such term is defined in the Replacement January 2010 Notes) of the Whittle
Settlement shall be paid solely to the January 2010 Purchasers in accordance
with the terms and conditions of the Replacement January 2010 Notes.
 
(d)           Notwithstanding anything herein to the contrary, each party hereto
agrees that the Board of Managers of the Company is authorized to allocate all
IP Event Proceeds and other monies to be applied to the Obligations and other
liabilities of the Loan Parties arising from any recovery, whether by
settlement, award, verdict, judgment or other order, with respect to an IP
Event, in each case to the extent received by any Loan Party (but only after
giving effect to all allocations and payments required to be made pursuant to
clauses (i) through (iv) of Section 8.1(a) or Section 8.1(b), as applicable), to
Additional Investors and/or holders of Additional Notes at any level of priority
(either in an existing category of Obligations and other liabilities or as an
additional category of Obligations and other liabilities) following clause (vi)
of  Section 8.1(a) or clause (vi) of Section 8.1(b), as applicable, as may be
agreed between the Company and any such Additional Investor or holder of
Additional Notes in the sole discretion of the Board of Managers of the Company.
 
(e)           Each Purchaser hereby agrees that, to the extent permitted under
applicable law, the Board of Directors or Board of Managers (as applicable) of a
Loan Party is authorized to settle the Qualcomm Dispute for any amount that, in
its business judgment, it believes is appropriate, regardless of whether there
are sufficient IP Event Proceeds to pay any or all of the Purchasers hereunder.
 
(f)           Notwithstanding anything to the contrary contained herein, any
recovery, whether by settlement, award, verdict, judgment or other order, with
respect to an IP Event (including, without limitation, all IP Event Proceeds)
shall be paid directly to HHR’s escrow account and disbursed according to the
terms of this Agreement.  In the event of a dispute among any of the Purchasers,
or between any Loan Party and any of the Purchasers or any other Person entitled
to receive any payment pursuant to Section 8.1(a) or 8.1(b), as applicable, as
to the amount to be disbursed in connection with any such settlement, award,
verdict, judgment or other order, the portion of such amount in dispute will be
transferred by HHR to a different escrow account until the parties resolve their
dispute.
 
(g)           In calculating the amount payable on account of any percentage of
IP Event Proceeds or Net IP Event Proceeds payable to any Person pursuant to any
clause in Section 8.1(a) or 8.1(b), as applicable, the amount of IP Event
Proceeds or Net IP Event Proceeds (as the case may be) utilized in such
calculation shall be reduced by the amount of any payments made pursuant to any
preceding clause in Section 8.1(a) or 8.1(b), as applicable, that were not
calculated on the basis of a percentage or other portion of IP Event Proceeds or
Net IP Event Proceeds.
 

 
29

--------------------------------------------------------------------------------

 

8.2           Subordination.  Each of the Creditors hereby agrees that all
Obligations of the Loan Parties in respect of the 2007/2008 Notes, the 2009/2010
Notes and the Bardsley Note shall be subordinate and junior in right of payment
to (i) all Obligations of the Company in respect of the NW Secured Note and the
Secured Notes and (ii) subject to the terms of Section 8.1(d), any obligations
of the Company to any Additional Investor and/or under any Additional Note that
the Board of Managers of the Company, in its sole discretion, determines should
receive priority ahead of the 2007/2008 Purchasers, the 2009/2010 Purchasers and
Bardsley, including, without limitation, the payment of principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Company or any of
its Affiliates whether or not a claim for post-filing interest is allowed or
allowable in any such proceeding), fees, charges, expenses, indemnities,
reimbursement obligations and all other amounts payable under the NW Secured
Note and the Secured Notes or in respect thereof, it being understood and agreed
that the NW Secured Note and the Secured Notes shall be entitled to be repaid in
full prior to any payments being made by any Loan Party in respect of the
2007/2008 Notes, the 2009/2010 Notes or the Bardsley Note; provided, however,
that the right, title and interest of the January 2010 Purchasers in the Net
Proceeds (as such term is defined in the Replacement January 2010 Notes) of the
Whittle Settlement pursuant to the Replacement January 2010 Notes shall not be
subordinated or junior in right of payment to the Obligations of the Company in
respect of the NW Secured Note and the Secured Notes.
 
8.3           Mandatory Prepayment.  Upon the recovery or receipt by Gabriel
and/or the Company of any IP Event Proceeds in connection with the occurrence of
an IP Event, the Company agrees to make a prepayment with respect to the
outstanding Obligations and other liabilities set forth in Section 8.1(a) or
8.1(b), as applicable, in an amount equal to 100% of the IP Event Proceeds
recovered or received by Gabriel and/or the Company in connection with such IP
Event, which amounts shall be allocated pursuant to Section 8.1 hereof.
 
Section 9.                      Representations and Warranties of the Loan
Parties.
 
Each Loan Party hereby represents and warrants to the Purchasers as follows:
 
9.1           Organization.
 
Such Loan Party is duly organized, validly existing and in good standing under
the laws of the State of its organization and has all requisite corporate or
limited liability company power and authority (as applicable) to own, lease and
operate its respective properties and other assets and to carry on its business
as presently conducted and as presently proposed to be conducted.
 
9.2           Authorization of Agreement, Etc.
 
The execution, delivery and performance by each Loan Party of this Agreement and
each other Financing Document to which it is, or is to be, a party have been
duly authorized by all requisite action (limited liability company, corporate or
otherwise) by such Loan Party.  Each of this Agreement and the other Financing
Documents to which such Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors’ rights and remedies generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 

 
30

--------------------------------------------------------------------------------

 

9.3           No Conflicts.
 
The execution, delivery and performance by each Loan Party of this Agreement and
the other Financing Documents to which such Loan Party is, or is to be, a party
and, in the case of the Company, the issuance, sale and delivery of the Notes,
and compliance with the provisions hereof by the Loan Parties, will not
(i) violate any provision of law, statute, rule or regulation (whether foreign
or domestic) applicable to such Loan Party (assuming that the representations
and warranties of the Purchasers set forth in Section 10 hereof are true and
correct) or any ruling, writ, injunction, order, license, permit, judgment or
decree of any court, arbitrator, administrative agency or other Governmental
Authority (whether foreign or domestic) applicable to such Loan Party or any of
its respective properties or assets or (ii) except as disclosed in Schedule 9.3,
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under,
or result in the creation of any Lien (other than pursuant to Section 7 hereof)
upon any of the properties or assets of such Loan Party under, the articles of
organization, certificate of incorporation, limited liability company operating
agreement, by-laws or other organizational documents of such Loan Party or any
contract or other agreement or instrument to which such Loan Party is a party or
otherwise binding on it.
 
9.4           Approvals.
 
No permit, authorization, order, consent or approval of or by, or notification
of or registration, qualification, designation or filing with, any Person
(governmental or private) is required on the part of any Loan Party in
connection with the execution, delivery or performance of the Financing
Documents and, in the case of the Company, the offer, issuance, sale and
delivery of the Notes.
 
9.5           Authorization of Shares.
 
The issuance, sale and delivery by Gabriel of the shares of common stock, par
value $0.001, of Gabriel that may be issued by Gabriel upon the exercise of any
Replacement Warrants by the applicable 2007/2008 Purchasers have been duly
authorized by all requisite corporate action of Gabriel and, when issued, will
be validly issued and outstanding, fully paid and nonassessable and not subject
to preemptive or any other similar rights of the shareholders of Gabriel or
others.
 
9.6           Orders.
 
No Loan Party nor any of its respective assets or properties is subject to any
ruling, writ, injunction, order, judgment or decree (“Orders”) of any court,
arbitrator, administrative agency, Governmental Authority or regulatory
organization which, individually or together with other Orders, could reasonably
be expected to have a Material Adverse Effect.
 
9.7           Subsidiaries.
 
Schedule 9.7 sets forth all of the Subsidiaries of each Loan Party that exist as
of the date of the Closing.
 

 
31

--------------------------------------------------------------------------------

 

9.8           Use of Proceeds.
 
The Company will use the proceeds from the issuance of the Notes for the
operation of the Company (including, without limitation, the payment of fees and
expenses in connection with the Qualcomm Dispute), as approved by the officers
of the Company or the Board of Managers of the Company, or both, but without any
approval or veto right by any Purchaser, provided that all proceeds from the
issuance and sale of the Secured Notes will be used by the Company as set forth
in the Recitals to this Agreement.
 
Section 10.                      Purchaser Representations.
 
Each Purchaser hereby individually represents and warrants (as to itself only
and not as to any other Purchaser) to the Loan Parties as follows:
 
(a)           Such Purchaser is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).
 
(b)           Such Purchaser and its advisors, if any, have had an opportunity
(i) to ask questions of and receive answers from authorized representatives of
the Loan Parties and (ii) to review any relevant documents and records
concerning the business, properties, prospects, litigation matters and financial
condition of the Loan Parties (including, without limitation, information
relating to the Qualcomm Dispute) and the terms and conditions of the investment
in the Notes to be purchased by such Purchaser hereunder (provided, that Gary D.
Elliston is not making the representation and warranty in this clause (ii)), and
any such questions have been answered to the full satisfaction of such
Purchaser.
 
(c)           Such Purchaser has reviewed its, his or her (as the case may be)
financial condition and commitments, alone and together with such Purchaser’s
advisors, and, based on such review, such Purchaser is satisfied that (i) such
Purchaser has adequate means of providing for such Purchaser’s financial needs
and possible contingencies and has assets or sources of income which, taken
together, are more than sufficient so that such Purchaser could bear the risk of
loss of the entire investment in the Notes, (ii) such Purchaser has no present
or contemplated future need to dispose of all or any portion of the Notes to
satisfy any existing or contemplated undertaking, need, or indebtedness, and
(iii) such Purchaser is capable of bearing the economic risk of an investment in
the Notes for the indefinite future.
 
(d)           The Notes to be purchased by such Purchaser will be acquired for
its own account for investment and not with a view toward subdivision, resale or
redistribution thereof in a manner prohibited under the Securities Act or
applicable foreign or state securities laws, and such Purchaser does not
presently have any reason to anticipate any change in its circumstances or other
particular occasion or event that would cause such Purchaser to sell such Notes.
 
(e)           It has been called to the attention of such Purchaser in
connection with such Purchaser’s investment in the applicable Loan Party that
(i) such investment is highly speculative in nature and involves a high degree
of risk; (ii) repayment of the Obligations by the Loan Parties is solely and
exclusively dependent on the final determination of the Qualcomm Dispute; and
(iii) the Loan Parties have limited assets and a limited operating history.  The
Purchasers acknowledge that the final resolution of all litigation, including
the Qualcomm Dispute, is subject to many factors and, accordingly, is extremely
speculative in nature, regardless of the relative positions and merits of each
party’s claims or causes of action in such litigation.  Such Purchaser
acknowledges that (A) no Loan Party, and nor officer, director, attorney,
advisor, representative or agent of any Loan Party, has made
any  representations or warranties as to the outcome or determination of the
Qualcomm Dispute or any possible settlement thereof, and (ii) the Loan Parties
may not receive or be awarded any IP Event Proceeds or any other amounts in
connection with the Qualcomm Dispute, which may result in the inability of the
Loan Parties to pay any of the Obligations.
 

 
32

--------------------------------------------------------------------------------

 

(f)           Such Purchaser has been advised that (i) there is no public market
for any of the Notes or any other Securities of the Company and there may not be
in the future any public market for the Notes or such other Securities, (ii) it
may not be possible readily to liquidate an investment in any Notes or other
Securities of the Company, (iii) the Notes cannot be resold without either
registration under the Securities Act and under applicable state securities laws
or an applicable exemption therefrom, and (iv) the Loan Parties have no present
intention of registering any of the Notes or any other Securities of the Company
under the Securities Act.
 
(g)           Such Purchaser understands that the Notes that may be issued or
sold to such Purchaser will not have been registered under the Securities Act or
any state securities law by reason of specific exemptions under the provisions
thereof which depend in part upon the other representations and warranties made
by such Purchaser in this Agreement, including such Purchaser’s state of
residency indicated on the signature page of such Purchaser’s Accredited
Investor Questionnaire.  Such Purchaser understands that the Loan Parties and
their respective officers, directors, employees and agents are relying upon such
Purchaser’s representations and warranties contained in this Agreement for the
purpose of determining whether this transaction meets the requirements for such
exemptions.  Each Purchaser agrees to indemnify the Loan Parties from any and
all claims, losses, damages and expenses (including, without limitation,
attorneys’ fees and disbursements) arising out of any alleged material breach of
this Agreement by such Purchaser or material inaccuracy of any representation or
warranty by such Purchaser.
 
(h)           If such Purchaser is an entity, the execution, delivery and
performance by such Purchaser of this Agreement have been duly authorized by all
requisite action (limited liability company, corporate, partnership or
otherwise) by such Purchaser.
 
(i)           This Agreement has been duly executed and delivered by such
Purchaser and constitutes the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its respective
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
(j)           If such Purchaser is an entity, it is duly organized, validly
existing and in good standing under the laws of the State of its organization
and has all requisite corporate, partnership or limited liability company power
and authority (as applicable) to own, lease and operate its respective
properties and other assets, to carry on its business as presently conducted and
as presently proposed to be conducted, and to enter into this Agreement and to
perform its obligations hereunder.
 

 
33

--------------------------------------------------------------------------------

 

(k)            In the case of a Purchaser who is an individual, such Purchaser
is a natural person and has the legal capacity to enter into this Agreement and
to perform his or her obligations hereunder.
 
(l)            Such Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
(m)           Such Purchaser has delivered to the Loan Parties a completed
accredited investor questionnaire, substantially in the form of Exhibit H hereto
(an “Accredited Investor Questionnaire”), duly executed by such Purchaser, the
statements in which are true and correct.
 
(n)            The Loan Parties have offered to sell Secured Notes to such
Purchaser and such Purchaser (other than Gary D. Elliston) has had an
opportunity (i) to review any relevant documents and records concerning the
terms and conditions of any investment in the Secured Notes, (ii) to ask
questions of and receive answers from authorized representatives of the Loan
Parties regarding the Secured Notes (which questions have been answered to the
full satisfaction of the Purchaser) and (ii) to purchase Secured Notes
hereunder.
 
Section 11.                      Affirmative Covenants.
 
Each Loan Party covenants that so long as any of the Notes or any Obligations
are outstanding:
 
11.1           Maintenance of Existence.
 
Each Loan Party will, and will cause each of its Subsidiaries to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business.  Gabriel shall maintain
ownership, directly or indirectly, of 100% of the limited liability company
membership interests of the Company.
 
11.2           Books and Records; Inspection Rights.
 
Each Loan Party will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which entries are made of all dealings and
transactions in relation to its business and activities, all in accordance with
customary and prudent business practices.  Each Loan Party will, and will cause
each of its Subsidiaries to, permit any representatives designated by any
Secured Purchaser, upon reasonable prior notice, to visit and inspect its
properties, and, subject to contractual or statutory limitations regarding
confidential or proprietary information, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers, all at such reasonable times and as often as reasonably requested, but
in any such case, only to the extent reasonably necessary to confirm the Loan
Parties’ compliance with Section 9.9 hereof.
 

 
34

--------------------------------------------------------------------------------

 

11.3           Compliance with Laws.
 
Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including, without limitation, ERISA and environmental
laws), except (i) as set forth in Schedule 11.3 or (ii) where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
 
11.4           Notice of Default.
 
The Company shall furnish to the Purchasers within five (5) Business Days after
the occurrence of any Default or Event of Default continuing on the date of such
statement, a statement of a Senior Financial Officer of the Company setting
forth the details of such Default or Event of Default and any action taken or
proposed to be taken with respect thereto.
 
11.5           Information Requests.
 
Each Loan Party shall deliver to each Purchaser such other documents, notices or
information relating to this Agreement, the other Financing Documents or the
transactions contemplated hereby or thereby as such Purchaser may from time to
time reasonably request in writing.
 
Section 12.                      Negative Covenants.
 
Each Loan Party covenants that so long as any of the Notes or any Obligations
are outstanding:
 
12.1           Merger, Consolidation, etc.
 
No Loan Party shall consolidate with or merge with or into any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of related transactions to any Person, except to any
Person (including, without limitation, any newly-formed, wholly-owned Subsidiary
of such Loan Party) that assumes all of such Loan Party’s obligations under this
Agreement and the other Financing Documents to which it is a party.
 
12.2           Limitation on Formation and Acquisition of Subsidiaries.
 
No Loan Party shall, without the prior written consent of the Required Holders
(such consent not to be unreasonably withheld or delayed), form, create or
acquire any direct or indirect Subsidiary, except in connection with any
transaction permitted by Section 12.1 hereof.
 
12.3           Liens.
 
The Company shall not create or incur any Lien upon any of its property, assets
or revenues, whether now owned or hereafter acquired, except for the Lien in
favor of the Secured Purchasers pursuant to Section 7 hereof.
 

 
35

--------------------------------------------------------------------------------

 

Section 13.                      Events of Default; Remedies.
 
(a)           Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” with respect to the applicable Loan
Party:
 
(i)             failure of such Loan Party to pay any principal, interest or
other amount due under any Financing Document to which it is a party when due,
whether at stated maturity, by declaration, acceleration or otherwise; or
 
(ii)            failure of such Loan Party to perform or observe any other term,
covenant or agreement to be performed or observed by it pursuant to any
Financing Document to which it is a party, and such failure continues unremedied
for 30 days after notice thereof from the Required Holders; or
 
(iii)           any representation or warranty made by such Loan Party in
connection with this Agreement shall prove to have been false in any material
respect when made; or
 
(iv)           (A) a court having jurisdiction in the premises shall enter a
decree or order for relief in respect of such Loan Party in an involuntary case
under Title 11 of the United States Code entitled “Bankruptcy” (as now and
hereinafter in effect, or any successor thereto, the “Bankruptcy Code”) or any
other applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, whether domestic or foreign, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable law; or (B) an
involuntary case shall be commenced against such Loan Party under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over such Loan Party or over all or a substantial
part of its property shall have been entered; or the involuntary appointment of
an interim receiver, trustee or other custodian of such Loan Party for all or a
substantial part of its property shall have occurred; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of such Loan Party, and, in the case of any
event described in this Section 13(a)(iv), such event shall have continued for
180 days without being dismissed, bonded or discharged; or
 
(v)           an order for relief shall be entered with respect to such Loan
Party or such Loan Party shall commence a voluntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or such Loan Party shall make an assignment for the
benefit of creditors; or the Board of Directors or Board of Managers (as
applicable) of such Loan Party (or any committee thereof) shall adopt any
resolution or otherwise authorize action to approve any of the foregoing.
 

 
36

--------------------------------------------------------------------------------

 

(b)           Remedies.  Upon the occurrence of any Event of Default with
respect o any Loan Party specified in Section 13(a)(iv) or 13(a)(v) above, the
principal amount of the Notes, together with accrued interest thereon, shall
become immediately due and payable, without presentment, demand, notice, protest
or other requirements of any kind (all of which are hereby expressly waived by
the Loan Parties).  Upon the occurrence and during the continuance of any other
Event of Default with respect to any Loan Party, the holder of any Note may, by
written notice to the Company, declare the principal amount of such Note,
together with accrued interest thereon, to be due and payable, and the principal
amount of such Note together with such interest shall thereupon immediately
become due and payable without presentment, further notice, protest or other
requirements of any kind (all of which are hereby expressly waived by each Loan
Party).
 
Section 14.                      Parties in Interest; Assignment of Notes.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Company, Gabriel, each Purchaser and their respective heirs, executors,
representatives, beneficiaries and permitted successors and assigns; provided,
that (i) none of the Purchasers may assign any of its respective rights or
obligations under this Agreement without the prior written consent of the Loan
Parties, and (ii) no Loan Party may assign any of its rights or obligations
under this Agreement without the prior written consent of all of the Purchasers
(and any such assignment without such consent shall be null and void ab initio).
 
(b)           Except with the prior written consent of the Company, no Purchaser
may sell, assign, transfer, pledge or otherwise dispose of any interest in any
of the Notes purchased by such Purchaser, either voluntarily, involuntarily or
by operation of law.
 
Section 15.                      Entire Agreement.
 
This Agreement, the other Financing Documents and the other writings and
agreements referred to herein or delivered pursuant hereto contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties, written or
oral, with respect thereto.  This Agreement shall replace and supersede in its
entirety each Original Note Purchase Agreement.
 
Section 16.                      Severability.
 
If any provision of this Agreement or portion thereof is held invalid, illegal,
void or unenforceable by reason of any rule of law, administrative or judicial
provision or public policy, all other provisions of this Agreement, and portions
thereof, shall nevertheless remain in full force and effect and this Agreement
will be reformed, construed and enforced as if such invalid, illegal, void or
unenforceable provision or portion thereof had never been contained herein.
 
Section 17.                      Survival.
 
The representations, warranties and covenants of each Loan Party and the
Purchasers set forth in this Agreement shall survive the purchase and sale of
the Notes hereunder indefinitely.
 
Section 18.                      Notices.
 
All notices, requests, demands and other communications provided for hereunder
and under the other Financing Documents shall be in writing (including, without
limitation, facsimile communication) and mailed, telecopied or delivered as
follows:
 

 
37

--------------------------------------------------------------------------------

 

(a)           If to the Company, to:
 
Trace Technologies, LLC
273 Green Street, Suite 4
San Francisco, California 94133
Attention: George Tingo, Jr.


with copies to:


TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, California  90067
Attention:  Dale E. Short, Esq.
Fax:  (310) 201-4746


(b)           If to Gabriel, to:
 
Gabriel Technologies Corporation
273 Green Street, Suite 4
San Francisco, California 94133
Attention: George Tingo, Jr.


with copies to:


TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, California  90067
Attention:  Dale E. Short, Esq.
Fax:  (310) 201-4746


(c)           if to a Purchaser, to the address of such Purchaser set forth on
the applicable Annex hereto;
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.  Each such notice, request, demand or
other communication shall be effective (A) if given by facsimile transmission,
when transmitted to the telecopy number referred to in this Section and
confirmation of receipt is received, (B) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (C) if given by any other means, when delivered at
the address specified in or pursuant to this Section. Without limitation of the
foregoing, a notice, request, demand or other written communication to a Loan
Party shall not be effective unless a copy of such notice, request, demand or
communication is also delivered to TroyGould PC in the manner set forth above.
 
Section 19.                      Amendments.
 
This Agreement may not be modified or amended, or any of the provisions hereof
waived, except by written agreement of the Loan Parties, the Required Holders,
HHR (solely as to Sections 3, 7, 8, 10 and 19, and any related terms used
therein) and the holders of greater than 50% of the aggregate principal amount
of the NW Secured Note and the Secured Notes; provided that any modification,
amendment or waiver that affects the rights of a particular Purchaser hereunder
in a manner materially different than the rights of all other Purchasers
hereunder shall require the prior written consent of such Purchaser.
 

 
38

--------------------------------------------------------------------------------

 

Section 20.                      Counterparts.
 
This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.
 
Section 21.                      Execution by Facsimile or Other Electronic
Transmission.
 
This Agreement may be executed as facsimile originals or by other electronic
(including, without limitation, “PDF”) transmission and each copy of this
Agreement bearing the facsimile or other electronically-transmitted signature of
the authorized representatives of each of the parties shall be deemed to be an
original.
 
Section 22.                      Headings.
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 23.                      Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
Section 24.                      Jurisdiction and Process.
 
(a)           Each party hereto irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, the Notes or any other Financing Document.  To
the fullest extent permitted by applicable law, each party hereto irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(b)           Each party hereto consents to process being served by or on behalf
of any Purchaser or any other party hereto in any suit, action or proceeding of
the nature referred to in Section 24(a) by mailing a copy thereof by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 hereof or
at such other address of which such party shall then have been notified pursuant
to said Section.  Each party hereto agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
 

 
39

--------------------------------------------------------------------------------

 

(c)           Nothing in this Section 24 shall affect the right of any Purchaser
to serve process in any manner permitted by law, or limit any right that the
Purchasers may have to bring proceedings against any Loan Party in the courts of
any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.
 
Section 25.                      WAIVER OF JURY TRIAL.
 
EACH OF THE COMPANY, GABRIEL AND THE PURCHASERS HEREBY WAIVES TRIAL BY JURY IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR
THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR
THEREOF.
 
Section 26.                      Expenses.
 
All legal, due diligence and other costs and expenses incurred by each Purchaser
in connection with (i) the negotiation, preparation, execution and delivery of
this Agreement and the other Financing Documents and (ii) the transactions
contemplated hereby and thereby, shall be for the account of such Purchaser, and
no Loan Party shall be responsible for paying any such costs or expenses.  If
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement or any other Financing Document, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
Section 27.                      Reliance and Benefit.
 
This Agreement is intended for the sole and exclusive benefit of the parties
hereto and is not intended to confer any benefit upon any other Person
whatsoever.  Except for the parties hereto, no other Person shall have any right
to rely upon this Agreement for any purpose whatsoever.
 
Section 28.                      No Presumption.
 
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  If any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
Section 29.                      Remedies.
 
The parties hereto will be entitled to enforce their rights under this Agreement
specifically to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor.  The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party hereto may
in his, her or its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violation of the provisions of this Agreement.
 

 
40

--------------------------------------------------------------------------------

 

Section 30.                      No Waiver of Remedies.
 
No failure on the part of the Company, Gabriel or any Purchaser to exercise, and
no delay in exercising, any right hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
Section 31.                      Waiver of Conflicts.  Each party to this
Agreement acknowledges that HHR, legal counsel for the Company and Gabriel, has
in the past performed and may continue in the future to perform legal services
for the Company and Gabriel and their affiliates and related entities, in
matters unrelated to the transactions contemplated by this Agreement.  Each
party to this Agreement hereby (a) acknowledges that they have had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation; (b) acknowledges that with respect to the
transactions contemplated herein, HHR has represented the Company and Gabriel
and not any Purchaser; and (c) gives its informed consent to HHR’s
representation of the Company and Gabriel in the transactions contemplated by
this Agreement, subject to applicable ethical rules.
 
Section 32.                      Additional Information.
 
Each Purchaser agrees to provide such information and to execute and deliver
such documents as reasonably may be necessary to comply with any and all laws
and regulations to which the Company or Gabriel is subject and in order to
verify any of the information provided by or representations made by such
Purchaser to the Company or Gabriel, as the case may be.  Each party hereto
agrees that all information and documents made available on or through Gabriel’s
website at www.gabrieltechnologies.com shall be deemed to be “publicly
available.”  No Loan Party makes any representation or warranty with respect to
any such information or documents.
 
 
*    *    *    *    *

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first written above.
 

 
TRACE TECHNOLOGIES, LLC
           
By:
/s/ George Tingo, Jr.       Name: George Tingo, Jr.        Title:   Manager    
     

 
 

 
GABRIEL TECHNOLOGIES CORPORATION
           
By:
/s/ George Tingo, Jr.       Name: George Tingo, Jr.        Title:   President
and Chief Executive Officer        

 
 

 
HUGHES HUBBARD & REED LLP, solely as to Sections 7, 8 and, as applicable, 19
through 29 of this Agreement
         
By:
/s/ James Modlin        Name: James Modlin        Title:   Partner        

 
 
AGREED TO AND ACCEPTED:
 
NORTH WATER INTELLECTUAL PROPERTY FUND L.P. 3A
     
By:
North Water IP3 GP Inc.    
Its:  General Partner
     

 

         
By:
/s/ Jonathan Piurko       
Name: Jonathan Piurko 
      Title:   Managing Partner and Chief Legal Officer

 

         
By:
/s/ Daniel Mills       
Name: Daniel Mills
      Title:   Managing Director


 
42

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
         
David B. Clark                                                                
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ David B. Clark      
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     

 
 
43

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
         
Gary D. Elliston   
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ Gary D. Elliston      
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     

 
 
 
44

--------------------------------------------------------------------------------

 

 

   
AGREED TO AND ACCEPTED BY:
         
John Hall 
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ John Hall       
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     

 
 
 
 
45

--------------------------------------------------------------------------------

 

 

   
AGREED TO AND ACCEPTED BY:
         
Rosemary Williams   
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ Rosemary Williams         
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     



 
 
46

--------------------------------------------------------------------------------

 

 

   
AGREED TO AND ACCEPTED BY:
         
Robert Lamse   
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ Robert Lamse         
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     

 
 
47

--------------------------------------------------------------------------------

 
 



   
AGREED TO AND ACCEPTED BY:
         
Christopher P. Manning
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ Christopher P. Manning      
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     

 



 
48

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
         
Louis Rotella III  
 
Name of Purchaser (Please print)
     

 

 
By:
/s/ Louis Rotella III        
Signature of Purchaser (if Purchaser is an individual)
or Authorized Purchaser Representative (if Purchaser is an entity)
 

 
 

   
Name of Authorized Representative, if any (Please print)
     

 
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 



   
AGREED TO AND ACCEPTED BY:
             
R.C. Buford                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ R.C. Buford                                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Jack B. Manning                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Jack B.
Manning                                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
50

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
J. Douglas Rippeto                                                      
 
Name of Purchaser (Please print)
     
By:       /s/ J. Douglas
Rippeto                                                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Stephen D. Moore                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Stephen D.
Moore                                                                
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
51

--------------------------------------------------------------------------------

 






   
AGREED TO AND ACCEPTED BY:
             
Russell Walker                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Russell Walker                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
52

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Clifford Holloway                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Clifford
Holloway                                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             










   
AGREED TO AND ACCEPTED BY:
             
Craig Bardsley                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Craig Bardsley                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
53

--------------------------------------------------------------------------------

 






   
AGREED TO AND ACCEPTED BY:
             
Chris Zerbe                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Chris Zerbe                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Meridian Investors                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Robert Lauer                                /s/ Harve Newlin
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
     
Robert Lauer and Harve Newlin 
 
Name of Authorized Representative, if any (Please print)
             




 
54

--------------------------------------------------------------------------------

 






   
AGREED TO AND ACCEPTED BY:
             
Dan Robison                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Dan Robison                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Robert F. Vickers                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Robert F.
Vickers                                                      
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
55

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Mark A. Gake                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Mark A. Gake                                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Stan Hoehn                                
 
Name of Purchaser (Please print)
     
By:        /s/ Stan
Hoehn                                                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
56

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Lawrence M. Oquendo                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Lawrence M.
Oquendo                                                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Greg J. Valencia                                
 
Name of Purchaser (Please print)
     
By:       /s/ Greg J.
Valencia                                                      
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
57

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Mary Camille Worrell                                                      
 
Name of Purchaser (Please print)
     
By:        /s/ Mary Camille
Worrell                                                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Roger Lau                                
 
Name of Purchaser (Please print)
     
By:        /s/ Roger Lau                                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
58

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Lyle C. Bardsley and Shirley Ann Bardsley 
 
Name of Purchaser (Please print)
     
By:        /s/ Lyle C. Bardsley and Shirley Ann Bardsley
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






   
AGREED TO AND ACCEPTED BY:
             
Eric A. Clarke                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Eric A. Clarke                                   
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
59

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Steven D. Clarke and Freda L.
Clarke                                                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Steven D. Clarke and Freda L. Clarke
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
DVQ, LLC                                
 
Name of Purchaser (Please print)
     
By:        /s/ Thomas P. Lawler                                        
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
     
Thomas P. Lawler,
Manager                                                                       
 
Name of Authorized Representative, if any (Please print)
             




 
60

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Paul E. Hamilton                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Paul E. Hamilton                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Lance Harshbarger                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Lance Harshbarger                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
61

--------------------------------------------------------------------------------

 






   
AGREED TO AND ACCEPTED BY:
             
Brian Gay                                
 
Name of Purchaser (Please print)
     
By:      /s/ Brian Gay                                                      
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             










   
AGREED TO AND ACCEPTED BY:
             
Barry Nelson                                
 
Name of Purchaser (Please print)
     
By:        /s/ Barry Nelson                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
62

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Harve Newlin                                
 
Name of Purchaser (Please print)
     
By:        /s/ Harve Newlin                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Mary Joan Newlin                                
 
Name of Purchaser (Please print)
     
By:       /s/ Mary Joan Newlin                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             






 
63

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Harold J. Nicholson                                
 
Name of Purchaser (Please print)
     
By:       /s/ Harold J. Nicholson                                           
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Karen Piccinini                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Karen Piccinini                               
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
64

--------------------------------------------------------------------------------

 






   
AGREED TO AND ACCEPTED BY:
             
Richard T. Radcliffe                                           
 
Name of Purchaser (Please print)
     
By:        /s/ Richard T. Radcliffe                 
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Michelle Bloom Suddleson and Todd J. Suddleson 
 
Name of Purchaser (Please print)
     
By:        /s/ Michelle Bloom Suddleson and Todd J. Suddleson 
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
65

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Annette Justice                                
 
Name of Purchaser (Please print)
     
By:        /s/ Annette Justice                         
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Sterling Trust Company, Custodian for the benefit of David Allen Wimmer 
 
Name of Purchaser (Please print)
     
By:        /s/ David Allen Wimmer                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
     
David Allen
Wimmer                                                                       
 
Name of Authorized Representative, if any (Please print)
             




 
66

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Ann S. Tuttle Revocable Trust Dated June 25, 2002 
 
Name of Purchaser (Please print)
     
By:        /s/ L. Mills Tuttle and Ann S. Tuttle
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
     
L. Mills Tuttle and Ann S. Tuttle, co-trustees 
 
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Ted Tryba                      
 
Name of Purchaser (Please print)
     
By:        /s/ Ted Tryba                                          
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
67

--------------------------------------------------------------------------------

 




   
AGREED TO AND ACCEPTED BY:
             
Brent Schwarzrock                                
 
Name of Purchaser (Please print)
     
By:        /s/ Brent Schwarzrock                                     
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             








   
AGREED TO AND ACCEPTED BY:
             
Brent Schwarzrock                                
 
Name of Purchaser (Please print)
     
By:        /s/ Brent Schwarzrock                         
 
Signature of Purchaser (if Purchaser is an individual) or Authorized Purchaser
Representative (if Purchaser is an entity)
         
Name of Authorized Representative, if any (Please print)
             




 
 
 
68

--------------------------------------------------------------------------------